Exhibit 10.22a

Execution Version

$20,000,000

LOAN AGREEMENT

Dated as of November 30, 2011

between

COWEN HEALTHCARE ROYALTY PARTNERS II, L.P.,

as Lender,

and

STEREOTAXIS, INC.,

as a Borrower

and

STEREOTAXIS INTERNATIONAL, INC.,

as a Borrower



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    

ARTICLE I.

CERTAIN DEFINITIONS

  

SECTION 1.01.

  Definitions      1   

SECTION 1.02.

  Interpretation; Headings      15      ARTICLE II.      COMMITMENT;
DISBURSEMENT; FEES   

SECTION 2.01.

  Commitment to Lend      16   

SECTION 2.02.

  Notice of Borrowings      16   

SECTION 2.03.

  Disbursement      16   

SECTION 2.04.

  Commitment Not Revolving      16      ARTICLE III.      REPAYMENT   

SECTION 3.01.

  Amortization; Maturity Date      17   

SECTION 3.02.

  Optional Prepayment; Mandatory Prepayment      17   

SECTION 3.03.

  Illegality      17      ARTICLE IV.      INTEREST; EXPENSES; PAYMENTS   

SECTION 4.01.

  Interest Rate      18   

SECTION 4.02.

  Lockbox Account      18   

SECTION 4.03.

  Interest on Late Payments      19   

SECTION 4.04.

  Initial Expenses      20   

SECTION 4.05.

  Administration and Enforcement Expenses      20      ARTICLE V.      TAXES   

SECTION 5.01.

  Taxes      20   

SECTION 5.02.

  Receipt of Payment      21   

SECTION 5.03.

  Other Taxes      21   

SECTION 5.04.

  Indemnification      21   

SECTION 5.05.

  Loans Treated As Indebtedness      21   

SECTION 5.06.

  Registered Obligation      22      ARTICLE VI.      [RESERVED]      ARTICLE
VII.      CONDITIONS PRECEDENT   

SECTION 7.01.

  Conditions Precedent to the Term Loan      22   

 

-i-



--------------------------------------------------------------------------------

SECTION 7.02.

  Conditions Precedent to the Delayed Draw Loan A      24   

SECTION 7.03.

  Conditions Precedent to the Delayed Draw Loan B      25      ARTICLE VIII.   
  REPRESENTATIONS AND WARRANTIES   

SECTION 8.01.

  Representations and Warranties of Borrowers      25   

SECTION 8.02.

  Survival of Representations and Warranties      31      ARTICLE IX.     
AFFIRMATIVE COVENANTS   

SECTION 9.01.

  Maintenance of Existence      32   

SECTION 9.02.

  Use of Proceeds      32   

SECTION 9.03.

  Financial Statements and Information      32   

SECTION 9.04.

  Books and Records      33   

SECTION 9.05.

  Inspection Rights; Access      33   

SECTION 9.06.

  Maintenance of Insurance and Properties      33   

SECTION 9.07.

  Governmental Authorizations      33   

SECTION 9.08.

  Compliance with Laws and Contracts      34   

SECTION 9.09.

  Plan Assets      34   

SECTION 9.10.

  Notices      34   

SECTION 9.11.

  Payment of Taxes      34   

SECTION 9.12.

  Waiver of Stay, Extension or Usury Laws      34   

SECTION 9.13.

  Biosense Agreement; Stereotaxis Intellectual Property Rights      35   

SECTION 9.14.

  Further Assurances      37   

SECTION 9.15.

  Notice      37   

SECTION 9.16.

  Examination of Records of Biosense      38   

SECTION 9.17.

  Post-closing Matters      38      ARTICLE X.      NEGATIVE COVENANTS   

SECTION 10.01.

  Activities of Borrowers      38   

SECTION 10.02.

  Merger; Sale of Assets      39   

SECTION 10.03.

  Liens      39   

SECTION 10.04.

  Investment Company Act      40   

SECTION 10.05.

  Limitation on Additional Indebtedness      41   

SECTION 10.06.

  Limitation on Transactions with Controlled Affiliates      41   

SECTION 10.07.

  ERISA      42   

SECTION 10.08.

  Restricted Payments      42   

SECTION 10.09.

  Restriction on Activities      42      ARTICLE XI.      EVENTS OF DEFAULT   

SECTION 11.01.

  Events of Default      42   

SECTION 11.02.

  Default Remedies      44   

SECTION 11.03.

  Right of Set-off; Sharing of Set-off      45   

SECTION 11.04.

  Rights Not Exclusive      45   

 

-ii-



--------------------------------------------------------------------------------

  ARTICLE XII.      INDEMNIFICATION   

SECTION 12.01.

  Funding Losses      45   

SECTION 12.02.

  Other Losses      45   

SECTION 12.03.

  Assumption of Defense; Settlements      46      ARTICLE XIII.     
MISCELLANEOUS   

SECTION 13.01.

  Assignments      46   

SECTION 13.02.

  Successors and Assigns      47   

SECTION 13.03.

  Notices      47   

SECTION 13.04.

  Entire Agreement      48   

SECTION 13.05.

  Modification      48   

SECTION 13.06.

  No Delay; Waivers; etc.      49   

SECTION 13.07.

  Severability      49   

SECTION 13.08.

  Determinations      49   

SECTION 13.09.

  Replacement of Note      49   

SECTION 13.10.

  Governing Law      49   

SECTION 13.11.

  Jurisdiction      49   

SECTION 13.12.

  Waiver of Jury Trial      49   

SECTION 13.13.

  Waiver of Immunity      49   

SECTION 13.14.

  Counterparts      50   

SECTION 13.15.

  Limitation on Rights of Others      50   

SECTION 13.16.

  No Partnership      50   

SECTION 13.17.

  Survival      50   

SECTION 13.18.

  Patriot Act Notification      50   

SECTION 13.19.

  Intercreditor Agreement      50   

SECTION 13.20.

  Treatment of Certain Information; Confidentiality.      51   

SECTION 13.21.

  Restrictions on the Lender Activities.      51   

Exhibits

    

A

  Biosense Report Format   

B

  [Reserved]   

C

  Form of Lockbox Agreement   

D-1

  Form of Promissory Note (Term Loan)   

D-2

  Form of Promissory Note (Delayed Draw Loan A)   

D-3

  Form of Promissory Note (Delayed Draw Loan B)   

E

  [Reserved]   

F

  Form of Security Agreement   

G

  Form of Notice of Borrowing   

H

  Form of Prepayment Notice   

I

  Lockbox Instructions   

J

  Form of Certificate of Borrowers   

K-1

  Form of Bryan Cave LLP Opinion   

K-2

  Form of Harness, Dickey & Pierce P.L.C. Opinion   

L

  Form of Assignment and Acceptance   

M

  Form of Perfection Certificate   

N

  Form of License Agreement   

 

-iii-



--------------------------------------------------------------------------------

Schedules

    

Schedule 8.01(c)

  Subsidiaries   

Schedule 8.01(f)

  Insurance   

Schedule 8.01(n)(i)

  Ownership of Stereotaxis Intellectual Property Rights   

Schedule 8.01(p)

  Borrower’s Principal Place of Business   

Schedule 8.01(q)(ii)

  All Existing Stereotaxis Patent Rights   

Schedule 8.01(q)(iii)

  Certain Other Existing Stereotaxis Intellectual Property Rights   

Schedule 8.01(r)(i)

  Agreements Related to Biosense Arrangement   

Schedule 8.01(r)(xii)

  Software   

Schedule 8.01(s)

  Litigation   

Schedule 8.01(v)

  Indebtedness   

Schedule 10.03(a)

  Existing Liens   

Schedule 10.05(a)

  Funding Date Indebtedness   

 

-iv-



--------------------------------------------------------------------------------

This LOAN AGREEMENT is dated as of November 30, 2011, by and between COWEN
HEALTHCARE ROYALTY PARTNERS II, L.P., a Delaware limited partnership (the
“Lender”), as Lender, and STEREOTAXIS, INC., a Delaware corporation, and
STEREOTAXIS INTERNATIONAL, INC., a Delaware corporation (each, a “Borrower” and
together, “Borrowers”). The Lender and Borrowers are hereinafter referred to
collectively as the “Parties” or individually as a “Party.”

W I T N E S S E T H:

WHEREAS, Borrowers are the owners of the Collateral (as hereinafter defined);

WHEREAS, Borrowers have the right to payments under the Biosense Agreement (as
hereinafter defined);

WHEREAS, Borrowers propose to borrow from the Lender, and the Lender proposes to
lend to Borrowers, an aggregate principal amount of $20,000,000; and

WHEREAS, in order to induce the Lender to enter into this Agreement and to
extend credit hereunder, Borrowers have agreed to grant the Lender a security
interest in the Collateral (as hereinafter defined);

NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by the Parties as follows:

ARTICLE I.

CERTAIN DEFINITIONS

SECTION 1.01. Definitions. As used herein:

“Accreted Principal” has the meaning specified in Section 4.01(a).

“Affiliate” means any Person that controls, is controlled by, or is under common
control with another Person. For purposes of this definition, “control” shall
mean (i) in the case of corporate entities, direct or indirect ownership of at
least ten percent (10%) of the stock or shares having the right to vote for the
election of directors, and (ii) in the case of non-corporate entities, direct or
indirect ownership of at least ten percent (10%) of the equity interest with the
power to direct the management and policies of such non-corporate entities.

“Agreement” means this Loan Agreement.

“Alafi” means Alafi Capital Company, LLC, a California limited liability
company.

“Assignee” has the meaning specified in Section 13.01(b).

“Assignment and Acceptance” has the meaning specified in Section 13.01(c).



--------------------------------------------------------------------------------

“Bankruptcy Event” means the occurrence of any of the following:

(i) (A) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (x) relief in
respect of any Borrower or any Significant Subsidiary, or of a substantial part
of the property of any Borrower or any Significant Subsidiary, under any
Bankruptcy Law now or hereafter in effect, (y) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any Significant Subsidiary or for a substantial part of the property
of any Borrower or any Significant Subsidiary or (z) the winding-up or
liquidation of any Borrower or any Significant Subsidiary, which proceeding or
petition shall continue undismissed for 60 calendar days or (B) an Order
approving or ordering any of the foregoing shall be entered;

(ii) any Borrower or any Significant Subsidiary shall (A) voluntarily commence
any proceeding or file any petition seeking relief under any Bankruptcy Law now
or hereafter in effect, (B) apply for the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
Significant Subsidiary or for a substantial part of the property of any Borrower
or any Significant Subsidiary, (C) fail to contest in a timely and appropriate
manner any proceeding or the filing of any petition described in clause (i) of
this definition, (D) file an answer admitting the material allegations of a
petition filed against it in any proceeding described in clause (i) of this
definition, (E) make a general assignment for the benefit of creditors or
(F) wind up or liquidate;

(iii) there shall be commenced against any Borrower or any Significant
Subsidiary any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against any Product or any
Stereotaxis Intellectual Property Rights, which results in the entry of an order
for any such relief which shall not have been vacated, discharged, stayed,
satisfied or bonded pending appeal within 60 calendar days from the entry
thereof;

(iv) any Borrower or any Significant Subsidiary shall take any action in
furtherance of or for the purpose of effecting, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii) or (iii) of this definition;

(v) any Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability, or fail generally, to pay its debts as they become due;
or

(vi) any Borrower shall be in a financial condition such that the sum of its
debts, as they become due and mature, is greater than the fair value of its
property, when taken together on a consolidated basis with its Subsidiaries.

“Bankruptcy Law” means Title 11 of the United States Code entitled “Bankruptcy”
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

-2-



--------------------------------------------------------------------------------

“Biosense” means Biosense Webster, Inc., a corporation organized under the laws
of the State of California.

“Biosense Agreement” means that certain Development Alliance and Supply
Agreement between Stereotaxis, Inc. and Biosense, dated as of May 7, 2002, as
amended by (i) the Amendment to Development and Supply Agreement, dated
November 3, 2002, between Stereotaxis and Biosense; (ii) the research and
development side letter, dated November 3, 2003, between Stereotaxis and
Biosense; (iii) the Alliance Expansion Agreement, dated May 4, 2007, between
Stereotaxis and Biosense; (iv) the four side letters, each dated May 4, 2007,
between Stereotaxis and Biosense; (v) the Second Amendment to Development
Alliance and Supply Agreement, dated July 18, 2008, between Stereotaxis and
Biosense; (vi) the Third Amendment to Development Alliance and Supply Agreement,
dated December 8, 2009, between Stereotaxis and Biosense; (vii) the Fourth
Amendment to Development Alliance and Supply Agreement, dated May 1, 2010,
between Stereotaxis and Biosense; (viii) the Fifth Amendment to Development
Alliance and Supply Agreement, dated July 30, 2010, between Stereotaxis and
Biosense; (ix) the Sixth Amendment and Catheter and Mapping System Extension to
Development Alliance and Supply Agreement, dated December 17, 2010, between
Stereotaxis and Biosense and (x) the Seventh Amendment to Development Alliance
and Supply Agreement, to be dated the Funding Date (as so amended, and as
amended, amended and restated, supplemented or otherwise modified from time to
time after the date hereof in accordance with the terms thereof).

“Biosense Arrangement” means the arrangement between Biosense and Stereotaxis,
as evidenced by the Biosense Agreement, whereby Biosense and Stereotaxis agree
to jointly contribute to the development of the Products and jointly share in
the revenues generated from those Products.

“Biosense Consent” means the executed letter to be dated the Funding Date
between the Lender and Biosense.

“Biosense Report” means a report in a form agreed upon between the parties and
based on Exhibit A, providing information on current activities relating to the
Biosense Arrangement.

“Borrower” has the meaning set forth in the preamble of this Agreement.

“Borrower Documents” means the certificate of incorporation of each Borrower
certified by the Delaware Secretary of State and the by-laws of each Borrower
(and any similar documentation of any Subsidiary of either Borrower that becomes
party to the Loan Documents).

“Business Day” means any day, except a Saturday, Sunday or other day on which
commercial banks in New York are required or authorized by law to close.

“Capital Stock” of any Person means any and all shares, interests, ownership
interest units, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, but excluding any debt securities convertible
into such equity.

 

-3-



--------------------------------------------------------------------------------

“Change of Control” means:

(i) the acquisition by any Person or group (within the meaning of Sections
13(d)(3) or 14(d)(2) of the Exchange Act) (other than any trustee or other
fiduciary holding securities under an employee benefit plan of Stereotaxis or
any entity controlled, directly or indirectly, by Stereotaxis) of beneficial
ownership of any capital stock of Stereotaxis, if after such acquisition, such
Person or group would be the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of Stereotaxis
representing more than thirty-five percent (35%) of the combined voting power of
Stereotaxis’ then outstanding securities entitled to vote generally in the
election of directors; or

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of Stereotaxis
(together with any new directors (other than a director designated by a Person
who has entered into an agreement with Stereotaxis to effect a transaction
described in clause (i) or (ii) of this definition of “Change of Control”),
whose election by such Board of Directors or nomination for election by
Stereotaxis’ shareholders, as applicable, was approved by a vote of a majority
of the directors then still in office who either were directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute at least a majority of the Board of
Directors of Stereotaxis then in office; or

(iii) any “Change of Control” or similar event occurs under the Working Capital
Agreements or any other agreement or instrument evidencing any Indebtedness
having an aggregate principal amount in excess of $500,000.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning specified in the Security Agreement.

“Commitment” means the Term Loan Commitment, the Delayed Draw A Commitment or
Delayed Draw B Commitment.

“Consultation Right” has the meaning specified in Section 9.13(e).

“Contract” has the meaning specified in Section 8.01(i).

“Control” means, with respect to an Intellectual Property Right, the right by a
Borrower to control or otherwise direct the preparation, filing, registration,
prosecution or maintenance of the Intellectual Property Right

“Controlled Affiliate” with respect to any Person means any Person directly or
indirectly controlling, controlled by or under common control with, such Person.
For the purposes of this Agreement, “control” (including, with correlative
meaning, the terms “controlling” and “controlled”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Default” means any condition or event which constitutes an Event of Default or
which, with the giving of notice or the lapse of time or both would, unless
cured or waived, become an Event of Default.

 

-4-



--------------------------------------------------------------------------------

“Default Rate” means, for any period for which an amount is overdue, a rate per
annum equal for each day in such period to the lesser of (i) 3.00% plus the rate
otherwise applicable to the Loans as provided in Section 4.01 and (ii) the
maximum rate of interest permitted under applicable Law.

“Deficiency Amount” has the meaning specified in Section 4.01(a).

“Delayed Draw Loan A” at any time means the aggregate principal amount advanced
to Borrowers on the Delayed Draw Loan A Funding Date plus any Accreted Principal
thereon outstanding at such time.

“Delayed Draw Loan A Commitment” means $2,500,000.

“Delayed Draw Loan A Commitment Termination Date” means August 14, 2012;
provided that if such date is not a Business Day, the “Delayed Draw Loan A
Commitment Termination Date” will be the preceding Business Day.

“Delayed Draw Loan A Funding Date” means the date upon which the conditions
precedent under Section 7.02 have been satisfied to the satisfaction of the
Lender.

“Delayed Draw Loan B” at any time means the aggregate principal amount advanced
to Borrowers on the Delayed Draw Loan B Funding Date plus any Accreted Principal
thereon outstanding at such time.

“Delayed Draw Loan B Commitment” means $5,000,000 less the amount of any Delayed
Draw Loan A received by Borrowers on the Delayed Draw Loan A Funding Date
pursuant to Section 2.01(b).

“Delayed Draw Loan B Commitment Termination Date” means February 14, 2013;
provided that if such date is not a Business Day, the “Delayed Draw Loan B
Commitment Termination Date” will be the preceding Business Day.

“Delayed Draw Loan B Funding Date” means the date upon which the conditions
precedent under Section 7.03 have been satisfied to the satisfaction of the
Lender.

“Dispute” has the meaning specified in Section 8.01(q)(vi).

“Disqualified Capital Stock” of any Person means any class of Capital Stock of
such Person that, by its terms, or by the terms of any related agreement or of
any security into which it is convertible, puttable or exchangeable, is, or upon
the happening of any event or the passage of time would be, required to be
redeemed by such Person, whether or not at the option of the holder thereof, or
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, in whole or in part, on or prior to the date which is 91 days after
the final maturity date of the Loan; provided, however, that any class of
Capital Stock of such Person that, by its terms, authorizes such Person to
satisfy in full its obligations with respect to the payment of dividends or upon
maturity, redemption (pursuant to a sinking fund or otherwise) or repurchase
thereof or otherwise by the delivery of Capital Stock that are not Disqualified
Capital Stock, and that is not convertible, puttable or exchangeable for
Disqualified Capital Stock or Indebtedness, will not be deemed to be
Disqualified Capital Stock so long as such Person satisfies its obligations with
respect thereto solely by the delivery of Capital Stock that are not
Disqualified Capital Stock.

 

-5-



--------------------------------------------------------------------------------

“Dollars” or “$” means lawful money of the United States of America.

“Domestic Agreement” means that amended and restated loan and security agreement
dated as of November 30, 2011 among Borrowers and Silicon Valley Bank.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” at any time means each trade or business (whether or not
incorporated) that would, at any time, be treated, together with Borrowers or
any of their respective Subsidiaries, as a single employer under Title IV or
Section 302 of ERISA or Section 412 of the Code.

“Event of Default” has the meaning specified in Section 11.01.

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

“Excluded Taxes” means (i) any Taxes imposed on (or measured by) net income
(including branch profits Taxes) of the Lender, or any franchise or similar
Taxes imposed in lieu thereof, by any Governmental Authority or taxing authority
by the jurisdiction under the laws of which the Lender is organized or any
jurisdiction in which the Lender is a resident, has an office, conducts business
or has another connection (other than being deemed to conduct business or having
connection arising from the Lender having executed, delivered, enforced, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, or engaged in any other transaction
pursuant to, or enforced, any Loan Document, or sold or assigned an interest in
any Loan Document) and (ii) in the case of a Foreign Lender, any U.S. federal
withholding tax that is imposed on amounts payable to such Foreign Lender
(a) under law in effect at the time such Foreign Lender becomes a party to this
Agreement (or designates a new Office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Office (or assignment), to receive additional amounts from Borrowers with
respect to such withholding tax pursuant to Section 5.01(a) or (b) that is
attributable to such Foreign Lender’s failure to comply with Section 5.01(b).

“Exclusive Period” has the meaning set forth in the Biosense Agreement.

“EXIM Agreement” means that amended and restated export-import bank loan and
security agreement dated as of November 30, 2011 among Borrowers and Silicon
Valley Bank, which agreement is guaranteed by EXIM Bank.

“EXIM Bank” means Export-Import Bank of the United States.

“Existing Stereotaxis Intellectual Property Rights” means the Stereotaxis
Intellectual Property Rights as of the Funding Date.

 

-6-



--------------------------------------------------------------------------------

“Existing Stereotaxis Patent Rights” means the Patent Rights included in the
Stereotaxis IP as of the Funding Date

“FDA” means the United States Food and Drug Administration.

“Financial Statements” means (i) the consolidated balance sheets of Stereotaxis
and its Subsidiaries, audited at December 31, 2008, December 31, 2009 and
December 31, 2010 and the related consolidated statements of operations and
comprehensive loss, cash flows and changes in stockholders’ equity of
Stereotaxis and its Subsidiaries audited for the years ended December 31,
2008, December 31, 2009 and December 31, 2010, and the accompanying footnotes
thereto, as filed with the SEC, including the Management’s Discussion and
Analysis of Financial Condition and Results of Operations contained therein and
(ii) the unaudited consolidated balance sheets of Stereotaxis and its
Subsidiaries as of September 30, 2011 and September 30, 2010 and the related
consolidated statements of operations and comprehensive loss, cash flows and
changes in stockholders’ equity of Stereotaxis and its Subsidiaries the
nine-month period ended September 30, 2011 and for the comparable period of the
preceding fiscal year, in each case, certified by the chief financial officer of
Stereotaxis.

“Foreign Lender” has the meaning specified in Section 5.01(b).

“Funding Date” means the date upon which the conditions precedent under
Section 7.01 have been satisfied to the satisfaction of the Lender.

“GAAP” means the generally accepted accounting principles in the United States
of America in effect from time to time. Notwithstanding any other provision
contained in the Loan Documents, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to in the Loan Documents shall be made, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Borrowers or any of their respective
Subsidiaries at “fair value,” as defined therein.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government.

“Guarantee” means, as to any Person: (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of

 

-7-



--------------------------------------------------------------------------------

such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part);
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.

“Included Payments” means all Payments arising under and payable to Stereotaxis
and/or any of its Subsidiaries with respect to the Biosense Agreement but only
to the extent actually received, and any collections, recoveries, payments or
other compensation made in lieu thereof and any amounts paid or payable to
Stereotaxis and/or any of its Subsidiaries in respect of the Biosense Agreement
pursuant to Section 365(n) of the United States Bankruptcy Code, in each case,
since October 1, 2011.

“Indebtedness” with respect to any Person means any amount (absolute or
contingent) payable by such Person as debtor, borrower, issuer, guarantor or
otherwise (i) pursuant to an agreement or instrument involving or evidencing
money borrowed, the advance of credit, a conditional sale or a transfer with
recourse or with an obligation to repurchase, (ii) pursuant to a lease with
substantially the same economic effect as any such agreement or instrument,
(iii) pursuant to any equity interest with a mandatory obligation to repurchase,
(iv) pursuant to indebtedness of a third party secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on assets owned or acquired by such Person, whether or
not the indebtedness secured thereby has been assumed, (v) pursuant to an
interest rate protection agreement, foreign currency exchange agreement or other
hedging arrangement, (vi) pursuant to a letter of credit issued for the account
of such Person, or (vii) all Guarantees with respect to Indebtedness of the
types specified in clauses (i) through (vi) above of another Person. For the
avoidance of doubt, the Indebtedness of any Person shall include the
Indebtedness of any other entity to the extent such Person is directly liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” mean, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the actual, reasonable
documented out-of-pocket costs, fees, expenses and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses actually incurred by Indemnitees in enforcing the indemnity
provided herein), whether direct, indirect or consequential and whether based on
any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations), on common law
or equitable cause or on contract or otherwise, imposed on, incurred by, or
asserted against any such Indemnitee, in any manner relating to or arising out
of this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby (including any enforcement of any of the Loan Documents
(including any sale of, collection from, or other realization upon any of the
Collateral (as defined in the Security Agreement)).

“Indemnified Taxes” has the meaning specified in Section 5.01(a).

“Indemnitee” has the meaning specified in Section 12.02.

 

-8-



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 13.20.

“Intellectual Property Rights” means all rights in or arising under:
(i) patents; (ii) all copyrights in both published and unpublished works, all
registrations and applications therefor and all associated moral rights;
(iii) all know-how, trade secrets, confidential information, software, technical
information, data, process technology, plans drawings and blueprints;
(iv) databases, data compilations and collections and technical data; and
(v) any other similar rights in or arising under Technology worldwide, in each
case, whether arising under the laws of the United States or any other state,
country or jurisdiction.

“Intercreditor Agreement” means the intercreditor agreement dated as of the
Funding Date among Silicon Valley Bank, Cowen Healthcare Royalty Partners II,
L.P. and Borrowers.

“Interest Payment Date” means each April 30, July 30, October 30 and January 30,
or, if any such day is not a Business Day, the next succeeding Business Day,
beginning on January 30, 2012.

“Interest Period” means, initially the period commencing on the Funding Date and
ending on the next applicable Interest Payment Date and thereafter the period
from the prior Interest Payment Date to the next applicable Interest Payment
Date.

“Knowledge” means, with respect to Borrowers, as applicable, the knowledge of an
officer or senior manager or other individual with similar responsibility,
regardless of title, of any Borrower and/or any of their Subsidiaries relating
to a particular matter; provided, however, that an individual charged with
responsibility for the aspect of the business relevant or related to the matter
at issue shall be deemed to have knowledge of a particular matter if, in the
prudent exercise of his or her duties and responsibilities in the ordinary
course of business, such individual should have known of such matter.

“Law” means any federal, state, local or foreign law or treaty, including common
law, and any regulation, rule, requirement, policy, judgment, order, writ,
decree, ruling, award, approval, authorization, consent, license, waiver,
variance, guideline or permit of, or any agreement with, any Governmental
Authority.

“Lender” means the Lender (as defined in the preamble of this Agreement) and any
Assignee. References herein to “the Lender” following any assignment under
Section 13.01(b) shall be to such Lenders collectively in accordance with their
interests hereunder.

“Lender Bank Account” means Cowen Healthcare Royalty Partners II, L.P.’s account
at JP Morgan Chase Bank.

“Lender Concentration Account” means a segregated account established for the
benefit of the Lender and maintained at the Lockbox Bank pursuant to the terms
of a Lockbox Agreement and this Agreement. The Lender Concentration Account
shall be the account into which the funds held in the Lockbox Account which are
payable to the Lender pursuant to this Agreement are swept in accordance with
the terms of this Agreement and the Lockbox Agreement.

 

-9-



--------------------------------------------------------------------------------

“License Agreement” means the License Agreement, dated the Funding Date,
substantially in the form of Exhibit N hereto, between the Lender and Borrowers.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, lien, charge,
attachment, set-off, encumbrance or other security interest in the nature
thereof (including any conditional sale agreement, equipment trust agreement or
other title retention agreement, a lease with substantially the same economic
effect as any such agreement or a transfer or other restriction) or other
encumbrance of any nature whatsoever.

“Loan” at any time means the sum of the Term Loan, the Delayed Draw Loan A and
the Delayed Draw Loan B at such time.

“Loan Documents” means this Agreement, the Note, the Security Documents, the
License Agreement, the Intercreditor Agreement and the Lockbox Agreement.

“Lockbox Account” means, collectively, any lockbox and segregated lockbox
account established and maintained at the Lockbox Bank pursuant to a Lockbox
Agreement and this Agreement.

“Lockbox Agreement” means any agreement entered into by the Lockbox Bank,
Borrowers and the Lender substantially in the form attached hereto as Exhibit C,
pursuant to which, among other things, the Lockbox Account and the Lender
Concentration Account shall be established and maintained.

“Lockbox Bank” means JP Morgan Chase Bank or such other bank or financial
institution approved by each of the Lender and Borrowers.

“Material Adverse Effect” means (i) a material adverse effect on the business,
results of operations, assets, prospects or financial condition of Borrowers and
their Subsidiaries, taken as a whole, (ii) a material reduction or other
material impairment of the value of the Included Payments or any Stereotaxis
Intellectual Property Rights, (iii) a material impairment of the ability of
Borrowers and/or any of their Subsidiaries to perform their obligations under,
or affecting the validity or enforceability of, the Biosense Agreement or
(iv) an impairment of the ability of Borrowers and/or any of their Subsidiaries
to perform their obligations under, or affecting the validity or enforceability
of, any Loan Document or Borrower Document.

“Maturity Date” means December 31, 2018; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the preceding Business Day.

“Note” means a promissory note, substantially in the form set forth in
Exhibit D-1, Exhibit D-2 or Exhibit D-3, in the amount of the Loan, evidencing
the Term Loan, Delayed Draw Loan A and Delayed Draw Loan B, as applicable.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Prepayment” has the meaning specified in Section 3.02(a).

“Notices” has the meaning specified in Section 13.03.

 

-10-



--------------------------------------------------------------------------------

“Office” means, with respect to the Lender, its Stamford, Connecticut office,
and with respect to any other Lender, the office of such Lender designated as
its “Office” in an Assignment and Acceptance, or such other office as may be
otherwise designated in writing from time to time by such Lender to Borrowers.

“Obligations” mean, without duplication, the Loan and all present and future
Indebtedness, taxes, liabilities, obligations, covenants, duties, and debts,
owing by Borrowers to the Lender, arising under or pursuant to the Loan
Documents, including all principal, interest, charges, expenses, fees and any
other sums chargeable to Borrower hereunder and under the other Loan Documents
(and including any interest, fees and other charges that would accrue but for
the occurrence of a Bankruptcy Event with respect to any Borrower, whether or
not such claim is allowed in such bankruptcy action).

“Party” and “Parties” have the meanings specified in the preamble of this
Agreement.

“Patent Office” means the applicable patent office (foreign or domestic) for any
patent.

“Patriot Act” has the meaning specified in Section 13.18.

“Patent Rights” means all classes or types of patents, utility models and design
patents including, without limitation, originals divisions, continuations,
continuations-in-part, extensions or reissues and patent applications for these
classes or types of patent rights, in all countries of the world.

“Payments” means the gross amount of all payments, revenue share, profit
payments, royalties, license fees, settlement payments, judgments, securities,
consideration or any other remuneration of any kind payable or received under
the Biosense Agreement and all accounts (as such term is defined in the New York
Uniform Commercial Code) evidencing or giving rise to any of the foregoing.

“Permitted Liens” has the meaning specified in Section 10.03.

“Perfection Certificate” means a certificate in the form of Exhibit N.

“Person” means an individual, corporation, association, limited liability
company, limited liability partnership, partnership, estate, trust,
unincorporated organization or a government or any agency or political
subdivision thereof.

“Plan” has the meaning specified in Section 10.07(a).

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code or
(iii) entity whose underlying assets include assets of any such employee benefit
plan or plan by reason of the investment by an employee benefit plan or other
plan in such entity.

 

-11-



--------------------------------------------------------------------------------

“Prepayment Amount” means (a) if the prepayment of the Loan occurs prior to the
third anniversary of the Funding Date, an amount equal to 150% of the principal
amount of the Loans funded to Borrowers on or prior to the Prepayment Date
(excluding any Accreted Principal) plus then accrued and unpaid interest to but
excluding the Payment Date less all payments of cash interest and cash payments
of principal paid prior to the Prepayment Date and (b) if the prepayment of the
Loan occurs on or after the third anniversary of the Funding Date, an amount
equal to (x)(i) the then outstanding principal amount of the Loan, plus (ii) all
accrued and unpaid interest thereon to the Prepayment Date, multiplied by
(y) the applicable percentage listed below:

 

Prepayment Date

   Prepayment Premium  

On and after the third anniversary and prior to the fourth anniversary of the
Funding Date

     108 % 

On and after the fourth anniversary and prior to the fifth anniversary of the
Funding Date

     104 % 

On and after the fifth anniversary of the Funding Date

     100 % 

“Prepayment Date” has the meaning specified in Section 3.02(a).

“Proceeding” has the meaning specified in Section 13.11.

“Products” means the products that are the subject of the Biosense Agreement.

“Qualified Capital Stock” of any Person means Capital Stock of such Person other
than Disqualified Capital Stock; provided that such Capital Stock shall not be
deemed Qualified Capital Stock to the extent sold or owed to a Subsidiary of
such Person or financed, directly or indirectly, using funds (i) borrowed from
such Person or any Subsidiary of such Person until and to the extent such
borrowing is repaid or (ii) contributed, extended, guaranteed or advanced by
such Person or any Subsidiary of such Person (including, without limitation, in
respect of any employee stock ownership or benefit plan). Unless otherwise
specified, Qualified Capital Stock refers to Qualified Capital Stock of a
Borrower.

“Regulatory Agency” means a Governmental Authority with responsibility for the
regulation of the research, development, marketing or sale of drugs or
pharmaceuticals in any jurisdiction, including the FDA, the U.S. National
Institutes of Health and the EMEA.

“Restricted Payment” means any of the following:

(i) the declaration or payment of any dividend or any other distribution on
Capital Stock of Borrowers or any Subsidiary or any payment made to the direct
or indirect holders (in their capacities as such) of Capital Stock of Borrowers
or any Subsidiary, including, without limitation, any payment in connection with
any merger or consolidation involving Borrowers but excluding (a) dividends or
distributions payable solely in Qualified Capital Stock or through accretion or
accumulation of such dividends on such Capital Stock and (b) in the case of
Subsidiaries, dividends or distributions payable to a Borrower or to a
Subsidiary and pro rata dividends or distributions payable to minority
stockholders of any Subsidiary; or

 

-12-



--------------------------------------------------------------------------------

(ii) the redemption of any Capital Stock of Borrowers or any Subsidiary,
including, without limitation, any payment in connection with any merger or
consolidation involving Borrowers but excluding any such Capital Stock held by
Borrowers or any Subsidiary.

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” has the meaning ascribed to it in the Security Agreement.

“Security Agreement” means the Security Agreement, dated the Funding Date,
substantially in the form of Exhibit F hereto, between the Lender and Borrowers
securing the Obligations of Borrowers hereunder and the other Loan Documents as
supplemented by any amendments or joinders thereto.

“Security Documents” means the Security Agreement and each other security
document or pledge agreement delivered in accordance with applicable Laws to
grant a valid, perfected security interest in any property as collateral for the
Obligations of Borrowers hereunder and the other Loan Documents, and all UCC or
other financing statements or instruments of perfection required by this
Agreement, the Security Agreement or any other such security document or pledge
agreement to be filed with respect to the security interest in property created
pursuant to the Security Agreement and any other document or instrument utilized
to pledge or grant or purport to pledge or grant a security interest or lien on
any property as collateral for the Obligations of Borrowers hereunder and the
other Loan Documents.

“Senior Officer” means, as to any Person, the chief executive officer, chief
financial officer or Secretary of such Person or any other officer of such
Person reasonably acceptable to the Lender.

“Significant Subsidiary” means any Subsidiary of a Borrower which would
constitute a “significant subsidiary” as defined in Rule 1.02 of Regulation S-X
under the Securities Act of 1933, as amended and the Securities Exchange Act of
1934, as amended.

“Signing Date” means the date of execution and delivery of this Agreement by the
Parties hereto.

“Silicon Valley Bank” means Silicon Valley Bank, a California corporation.

“Stereotaxis” means Stereotaxis, Inc., a Delaware corporation.

“Stereotaxis Intellectual Property Rights” means (i) the Stereotaxis IP; and
(ii) the other Intellectual Property Rights that are licensed to or licensed by
Stereotaxis or any of its Subsidiaries pursuant to, or are otherwise owned by
Stereotaxis or any of its Subsidiaries and used in or necessary for, the
Biosense Arrangement at any time from the Funding Date through the Maturity
Date.

“Stereotaxis International” means Stereotaxis International, Inc., a Delaware
corporation.

 

-13-



--------------------------------------------------------------------------------

“Stereotaxis IP” means (a) the Patents listed on Schedule 8.01(q)(ii) and any
later-filed patent application thereof, and (b) all other know-how, materials,
trademarks, patents, service marks, trade names and goodwill associated
therewith, trade secrets, data, formulations, processes, franchises, inventions,
software, copyrights, and all intellectual property, and all registrations of
any of the foregoing, or applications therefor that are, in the case of this
clause (b), (i) owned by, controlled by, issued to, licensed to, or licensed by
Borrowers to Biosense and (ii) used in the performance of the Biosense Agreement
as presently conducted by Borrowers or as conducted by Borrowers as of the
Funding Date or during the term of this Agreement.

“Subsidiary” means, with respect to any Person, at any time, any entity of which
more than fifty percent (50%) of the outstanding Voting Stock or other equity
interest entitled ordinarily to vote in the election of the directors or other
governing body (however designated) is at the time beneficially owned or
controlled directly or indirectly by such Person, by one or more such entities
or by such Person and one or more such entities.

“Surviving Person” means, with respect to any Person involved in or that makes
any disposition, the Person formed by or surviving such disposition or the
Person to which such disposition is made.

“System” means the Niobe Epoch system.

“Taxes” has the meaning specified in Section 5.01(a).

“Technology” means (i) works of authorship including, without limitation,
computer programs, algorithms, routines, source code and executable code,
whether embodied in software or otherwise, documentation, designs, files,
records and data; (ii) inventions (whether or not patentable), improvements, and
technology; (iii) proprietary and confidential information, including technical
data and customer and supplier lists, trade secrets, show how, know how and
techniques; and (iv)processes, devices, prototypes, schematics, bread boards,
net lists, mask works, test methodologies and hardware development tools and all
instantiations of the foregoing in any form and embodied by any media.

“Term Loan” at any time means the aggregate principal amount advanced to
Borrowers on the Funding Date plus any Accreted Principal thereunder outstanding
at such time.

“Term Loan Commitment” means $15,000,000.

“Term Loan Priority Collateral” has the meaning ascribed to it in the
Intercreditor Agreement.

“Term Loan Representative” has the meaning ascribed to it under the
Intercreditor Agreement.

“Transaction Documents” means the Loan Documents and the Biosense Agreement.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

-14-



--------------------------------------------------------------------------------

“U.S.” means the United States of America.

“Voting Stock” means Capital Stock issued by a company, or equivalent interests
in any other Person, the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or individuals
performing similar functions) of such Person, even if the right so to vote has
been suspended by the happening of such contingency.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose capital stock (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.

“Working Capital Agreements” means the collective reference to (a) the Domestic
Agreement, (b) the EXIM Agreement and (c) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance or
refund in whole or in part the indebtedness and other obligations outstanding
under the Domestic Agreement or the EXIM Agreement (regardless of whether such
replacement, refunding or refinancing is a “working capital” facility,
asset-based facility or otherwise), or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not a Working Capital Agreement
hereunder. Any reference to the Working Capital Agreement hereunder shall,
unless otherwise specified, be deemed a reference to any Working Capital
Agreement then extant.

“Working Capital Representative” has the meaning ascribed to it under the
Intercreditor Agreement.

SECTION 1.02. Interpretation; Headings. Each term used in any Exhibit to this
Agreement and defined in this Agreement but not defined therein shall have the
meaning set forth in this Agreement. Unless the context otherwise requires,
(a) “including” means “including, without limitation” and (b) words in the
singular include the plural and words in the plural include the singular. A
reference to any party to this Agreement, any other Transaction Document or any
other agreement or document shall include such party’s successors and permitted
assigns. A reference to any agreement or order shall include any amendment of
such agreement or order from time to time in accordance with the terms herewith
and therewith. A reference to any legislation, to any provision of any
legislation or to any regulation issued thereunder shall include any amendment
thereto, any modification or re-enactment thereof, any legislative provision or
regulation substituted therefore and all regulations and statutory instruments
issued thereunder or pursuant thereto. The headings contained in this Agreement
are for convenience and reference only and do not form a part of this Agreement.
Section, Article and Exhibit references in this Agreement refer to sections or
articles of, or exhibits to, this Agreement unless otherwise specified.
Borrowers acknowledge and agree that they were represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

 

-15-



--------------------------------------------------------------------------------

ARTICLE II.

COMMITMENT; DISBURSEMENT; FEES

SECTION 2.01. Commitment to Lend.

(a) On the terms and subject to the conditions set forth herein, the Lender
shall, on the Funding Date, make a loan hereunder to Borrowers in a principal
amount equal to the Term Loan Commitment.

(b) On the terms and subject to the conditions set forth herein (including but
not limited to Section 7.02), the Lender shall, on the Delayed Draw Loan A
Funding Date (which shall be a Business Day after June 30, 2012 but prior to the
Delayed Draw Loan A Commitment Termination Date), make a loan in a principal
amount equal to the Delayed Draw Loan A Commitment.

(c) On the terms and subject to the conditions set forth herein (including, but
not limited to Section 7.03), the Lender shall, on the Delayed Draw Loan B
Funding Date (which shall be a Business Day after December 30, 2012 but prior to
the Delayed Draw Loan B Commitment Termination Date), make a loan in a principal
amount equal to the Delayed Draw Loan B Commitment.

SECTION 2.02. Notice of Borrowings.

(a) Subject to Section 2.01, Borrowers shall, on or before 5:00 p.m. (New York
time) on the third Business Day prior to the Funding Date, give the Lender
irrevocable notice, substantially in the form set forth in Exhibit G (a “Notice
of Borrowing”), of the date Borrowers wish to borrow the Term Loan hereunder.
The Term Loan Commitment shall automatically terminate upon funding of the Term
Loan on the Funding Date.

(b) Subject to Section 2.01, Borrowers shall, on or before 5:00 p.m. (New York
time) on the fifteenth Business Day prior to the Delayed Draw Loan A Funding
Date, give the Lender a an irrevocable Notice of Borrowing of the date Borrowers
wish to borrow the Delayed Draw Loan A hereunder. The Delayed Draw Loan A
Commitment shall automatically terminate upon the earlier of (i) funding of the
Delayed Draw Loan A on the Delayed Draw Loan A Funding Date and (ii) the Delayed
Draw Loan A Commitment Termination Date.

(c) Subject to Section 2.01, Borrowers shall, on or before 5:00 p.m. (New York
time) on the fifteenth Business Day prior to the Delayed Draw Loan B Funding
Date, give the Lender an irrevocable Notice of Borrowing of the date Borrowers
wish to borrow the Delayed Draw Loan B hereunder. The Delayed Draw Loan B
Commitment shall automatically terminate upon the earlier of (i) funding of the
Delayed Draw Loan B on the Delayed Draw Loan B Funding Date and (ii) the Delayed
Draw Loan B Commitment Termination Date.

SECTION 2.03. Disbursement. On the terms and subject to the conditions set forth
herein, the Lender shall, on the Funding Date, credit, in same day funds, an
amount equal to the amount specified in the Notice of Borrowing to the account
of Borrowers that Borrowers shall have designated for such purpose in the Notice
of Borrowing less, in the case of the Term Loans, the initial expenses referred
to in Section 4.04 for which invoices have been received by Borrowers.

SECTION 2.04. Commitment Not Revolving. The Lender’s commitment to lend
hereunder is not revolving in nature, and any amount of the Loan repaid or
prepaid may not be reborrowed.

 

-16-



--------------------------------------------------------------------------------

ARTICLE III.

REPAYMENT

SECTION 3.01. Amortization; Maturity Date.

(a) On each Interest Payment Date (except as otherwise expressly provided
herein), Borrowers shall repay principal on the Loan at par which is equal to
the amount, if any, by which Included Payments exceed interest accrued and
payable on such Interest Payment Date.

(b) The balance of the outstanding principal amount of the Loan, together with
any accrued and unpaid interest, shall be due and payable in cash on the earlier
of the Maturity Date and the Prepayment Date.

SECTION 3.02. Optional Prepayment; Mandatory Prepayment.

(a) Borrowers may, together with amounts owed under Section 12.01, prepay the
Loan in whole (but not in part) at any time by paying the Lender an amount equal
to the Prepayment Amount. If Borrowers wish to make such a prepayment, they
shall give the Lender irrevocable notice in the form set forth in Exhibit H (a
“Notice of Prepayment”) to that effect not later than the 30th day before the
date of the prepayment (the “Prepayment Date”), specifying the Prepayment Date
(which shall be a Business Day) and showing the calculation of the amount to be
prepaid. Such Notice of Prepayment shall constitute Borrowers’ irrevocable
commitment to prepay the Prepayment Amount on that date.

(b) If a Change of Control or an Event of Default occurs, then the Lender may
request that Borrowers prepay the Loan in whole (but not in part) by paying the
Lender an amount equal to the Prepayment Amount on the date of such Change of
Control or five days after the occurrence of an Event of Default. Such
Prepayment Amount shall be due and payable hereunder, to the extent permitted by
law, and shall be deemed part of the amounts due and payable hereunder subject
to acceleration (either declared or immediate as provided in Section 11.02).

SECTION 3.03. Illegality. If the Lender determines at any time that any Law or
treaty or any change therein or in the interpretation or application thereof
makes or will make it unlawful for the Lender to fulfill its commitment in
accordance with Section 2.01, to maintain the Loan (including additional amounts
pursuant to Section 4.01(a)) or to claim or receive any amount payable to it
hereunder, the Lender shall give Notice of that determination to Borrowers,
whereupon the obligations of the Lender hereunder shall terminate. If any such
Notice is given, Borrowers shall prepay the Loan at par plus accrued and unpaid
interest on the Interest Payment Date following the date the Notice is given;
provided, however, that if the Lender certifies to Borrowers that earlier
prepayment is necessary in order to enable the Lender to comply with the
relevant Law, treaty or change and specifies an earlier date for the prepayment,
Borrowers shall make the prepayment on the date so specified. Prepayment
pursuant to this Section 3.03 shall be made together with interest accrued and
unpaid on the Loan to the date of prepayment and all other amounts then payable
to the Lender hereunder. Each Notice delivered pursuant to this Section 3.03
shall be effective when sent.

 

-17-



--------------------------------------------------------------------------------

ARTICLE IV.

INTEREST; EXPENSES; PAYMENTS

SECTION 4.01. Interest Rate.

(a) Except as otherwise expressly provided in Section 4.03, the Loans shall bear
interest at a rate per annum equal to 16.00% and shall be paid in cash to the
Lender into the Lockbox Account as provided in Section 4.01(c); provided that if
the Included Payments for the applicable Interest Period are insufficient to pay
all amounts of interest due on the Loan for such Interest Period (any such
deficiency, the “Deficiency Amount”), then any such Deficiency Amount shall
increase the outstanding principal amount of the Loan by an amount equal to the
Deficiency Amount for the applicable Interest Period (rounded up to the nearest
whole dollar) and the Lender shall be deemed to have made an additional term
loan in a principal amount equal to the aggregate amount of the Deficiency
Amount (such additional term loan, “Accreted Principal”). Accreted Principal
shall be deemed to be part of the Loan made to Borrowers for all purposes under
this Agreement, and the Loan shall bear interest on such increased principal
amount from and after the applicable Interest Payment Date in accordance with
this Section 4.01.

(b) All interest hereunder shall be computed on the basis of a 360-day year of
twelve 30-day months.

(c) Accrued interest on each Loan shall be payable to the Lender at the Lockbox
Account.

(d) Notwithstanding anything to the contrary contained herein, any payment
stated to be due hereunder or under the Note on a given day in a specified month
shall be made or shall end (as the case may be), (i) if there is no such given
day or corresponding day, on the last Business Day of such month or (ii) if such
given day or corresponding day is not a Business Day, on the next succeeding
Business Day, unless such next succeeding Business Day falls in a different
calendar month, in which case such payment shall be made on the next preceding
Business Day.

SECTION 4.02. Lockbox Account.

(a) On the Funding Date, the Parties shall enter into a Lockbox Agreement with
the Lockbox Bank, which Lockbox Agreement will provide for, among other things,
the establishment and maintenance of a Lockbox Account and a Lender
Concentration Account in accordance with the terms herein and therein.

(b) The Lender Concentration Account shall be held solely for the benefit of the
Lender, subject to the terms and conditions of this Agreement. The Lender shall
have immediate and full access to any funds held in the Lender Concentration
Account and such funds shall not be subject to any conditions or restrictions
whatsoever.

(c) Sweeps from the Lockbox Account shall be made to the Lender on the same day
the Included Payments are received from Biosense and shall be applied to
interest accrued and, as appropriate, principal outstanding, on the Loans on the
same Business Day as such Included Payments become collected funds.

(d) Borrowers shall pay for all fees, expenses and charges of the Lockbox Bank
by depositing sufficient funds into the Lockbox Account when such fees, expenses
and charges are due.

 

-18-



--------------------------------------------------------------------------------

(e) Borrowers shall, immediately upon the execution of the Lockbox Agreement
(i) instruct Biosense in writing to remit to the Lockbox Account when due all
Payments that are due and payable to Borrowers in respect of or derived from the
Biosense Agreement and (ii) promptly provide to the Lender a copy of each such
notification.

(f) Borrowers shall have no right to terminate the Lockbox Account without the
Lender’s prior written consent. Any such consent, which the Lender may grant or
withhold in its discretion, shall be subject to the satisfaction of each of the
following conditions to the satisfaction of the Lender:

(i) the successor Lockbox Bank shall be acceptable to the Lender;

(ii) the Lender, Borrowers and the successor Lockbox Bank shall have entered
into a lockbox agreement substantially in the form of the Lockbox Agreement
initially entered into;

(iii) all funds and items in the accounts subject to the Lockbox Agreement to be
terminated shall be transferred to the new accounts held at the successor
Lockbox Bank prior to the termination of the then existing Lockbox Bank; and

(iv) Borrowers and the Lender shall have received evidence that Biosense has
been instructed to remit all future payments to the new accounts held at the
successor Lockbox Bank.

(g) All Included Payments shall be paid into the Lockbox Account or to any other
account(s) designated in writing by the Lender to Borrowers, and amounts
deposited therein shall be treated as described in Exhibit I.

(h) Borrowers shall make voluntary prepayments made in accordance with
Section 3.02(a) by wire transfer or by an Automated Clearing House transfer to
the Lockbox Account.

(i) In the event at any time following the execution of the Lockbox Agreement by
all parties thereto, Biosense remits any Included Payments directly to Borrowers
or otherwise except to the Lockbox Account, Borrowers shall immediately
(i) remit any such Included Payments to the Lockbox Account (or, if for some
reason such account is no longer in effect or payment cannot be made into such
account, Borrowers shall remit such Included Payments by wire transfer or by an
Automated Clearing House transfer of immediately available funds directly to the
Lender Bank Account), (ii) immediately instruct Biosense in writing to remit any
future Included Payments to the Lockbox Account and (iii) promptly provide to
Lender a copy of such notice.

(j) Any payments, other than from funds paid to the Lender from the Lender
Concentration Account, to be made by Borrowers to the Lender hereunder or under
any other Transaction Document shall be made by wire transfer or by an Automated
Clearing House transfer of immediately available funds to the Lender
Concentration Account.

SECTION 4.03. Interest on Late Payments. If any amount payable by Borrowers to
the Lender hereunder is not paid when due (whether at stated maturity, by
acceleration or otherwise), interest shall accrue on any such unpaid amounts,
both before and after judgment during the period from and including the
applicable due date, to but excluding the day the overdue amount is paid in
full, at a rate per annum equal to the Default Rate. Interest accruing under
this Section 4.03 shall be payable in cash from time to time on demand of the
Lender.

 

-19-



--------------------------------------------------------------------------------

SECTION 4.04. Initial Expenses. Borrowers shall reimburse the Lender, on the
Funding Date as provided in Section 2.03, for all (a) invoiced, out-of-pocket
fees and expenses incurred by the Lender (including all fees and expenses of
outside counsel to the Lender), supported by reasonable documentation, in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Transaction Documents including any amendment or waiver
with respect thereto (whether or not effective) and (b) reasonable fees and
expenses, supported by reasonable documentation, of due diligence conducted by
the Lender or other parties (including all fees and expenses of outside counsel
to the Lender) at the request of the Lender.

SECTION 4.05. Administration and Enforcement Expenses. Borrowers shall promptly
reimburse the Lender on demand for all reasonable costs and expenses incurred
the Lender (including the reasonable fees and expenses of outside counsel to the
Lender) from time to time or as a consequence of or in connection with any
Default or Event of Default.

ARTICLE V.

TAXES

SECTION 5.01. Taxes.

(a) Except as otherwise required by Law, any and all payments by any Borrower
under this Agreement or the Note (including payments with respect to the Loan)
shall be made free and clear of and without deduction for any and all present
and future taxes, levies, duties, imposts, deductions, charges, fees or
withholdings, and all interest, penalties and other liabilities with respect
thereto (collectively, “Taxes”) imposed by any Governmental Authority or taxing
authority in any jurisdiction. If any Taxes other than Excluded Taxes
(“Indemnified Taxes”) shall be required by Law to be deducted from or in respect
of any sum payable under this Agreement or the Note to a Lender, (i) the sum
payable by the applicable Borrower shall be increased as may be necessary so
that after making all required deductions (taking into account any deductions
attributable to additional payments made pursuant to this Section 5.01(a)) of
Indemnified Taxes the Lender shall receive an amount equal to the sum it would
have received had no such deductions been made and (ii) the applicable Borrower
shall make such deductions and pay the full amount deducted to the relevant
Governmental Authority or taxing authority in accordance with applicable Law.

(b) If a Lender is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Lender”), then such Foreign Lender
shall provide to Borrowers (i) in the case of a Foreign Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest,” (x) two accurate and
complete original signed copies of IRS Form W-8BEN (or a successor form)
properly completed and duly executed by such Foreign Lender and (y) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
(ii) if the payments receivable by the Foreign Lender are effectively connected
with the conduct of a trade or business in the United States, two accurate and
complete original signed copies of IRS Form W-8ECI (or a successor form),
(iii) in the case of a Foreign Lender that is entitled to benefits under an
income tax treaty to which the United States is a party that reduces the rate of
withholding tax on payments of interest, two accurate and complete original
signed copies of IRS Form W-8BEN (or a successor form) indicating that such
Foreign Lender is entitled to receive payments under this Agreement and the Note
with reduced or no deduction of any United States federal income withholding tax
or (iv) in the case of a Foreign Lender acting as an intermediary, two accurate

 

-20-



--------------------------------------------------------------------------------

and complete original signed copies of IRS Form W-8IMY (or a successor form).
Such forms shall be delivered by such Foreign Lender on or prior to the date
that it becomes a Lender under this Agreement, at any time thereafter when a
change in the Foreign Lender’s circumstances renders an existing form obsolete
or invalid or requires a new form to be provided, and within fifteen Business
Days after a reasonable written request of Borrower from time to time
thereafter. Notwithstanding any other provision of this Section 5.01(b), no
Foreign Lender shall be required to deliver any form pursuant to this
Section 5.01(b) that such Foreign Lender is not legally able to deliver.

(c) Each Lender that is not a Foreign Lender shall provide two properly
completed and duly executed copies of Form W-9 (or successor form) at the times
specified for delivery of forms under Section 5.01(b).

(d) Each Lender having assigned its rights and obligations hereunder in whole or
in part shall collect from such assignee the documents described in Sections
5.01(b) and (c) as applicable.

SECTION 5.02. Receipt of Payment. Within thirty days after the date of any
payment of Taxes withheld by a Borrower in respect of any payment to the Lender,
such Borrower shall furnish to the Lender the original or a certified copy of a
receipt evidencing payment thereof or other evidence reasonably satisfactory to
the Lender.

SECTION 5.03. Other Taxes. Borrowers shall promptly pay any registration or
transfer taxes, stamp duties or similar levies, and any penalties or interest
that may be due with respect thereto, that may be imposed in connection with the
execution, delivery, registration or enforcement of this Agreement, the Note
issued hereunder or any other Transaction Document or the filing, registration,
recording or perfecting of any security interest contemplated by this Agreement.

SECTION 5.04. Indemnification. If the Lender pays any Indemnified Taxes,
Borrowers shall indemnify the Lender on demand in full in the currency in which
such Taxes are paid, whether or not such Taxes were correctly or legally
asserted, together with interest thereon from and including the date of payment
to, but excluding, the date of reimbursement at the Default Rate and reasonable
expenses. The Lender shall promptly notify Borrowers if any claim is made
against the Lender for any Taxes for which Borrowers would be responsible to
indemnify the Lender pursuant to this Section 5.04.

SECTION 5.05. Loans Treated As Indebtedness. The Parties agree to treat the Loan
as indebtedness for borrowed money of Borrowers for all tax purposes. The
Parties agree not to take any position that is inconsistent with the provisions
of this Section 5.05 on any tax return or in any audit or other administrative
or judicial proceeding unless (i) the other Party has consented to such actions,
or (ii) the Party that contemplates taking such an inconsistent position has
been advised by nationally recognized tax counsel in writing that it is more
likely than not that (x) there is no “reasonable basis” (within the meaning of
Treasury Regulation Section 1.6662-3(b)(3)) for the position specified in this
Section 5.05 or (y) taking such a position would otherwise subject the Party to
penalties under the Code.

 

-21-



--------------------------------------------------------------------------------

SECTION 5.06. Registered Obligation.

(a) Borrowers shall establish and maintain at their address referred to in
Section 13.03 (A) a record of ownership (the “Register”) in which Borrowers
agree to register by book entry the interests (including any rights to receive
payment hereunder) of the Lender in the Loan, and any assignment of any such
interest, obligation or right, and (B) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lender(s), (2) the Commitment of each Lender, (3) the amount of the Loan,
(4) the amount of any principal or interest due and payable or paid, and (5) any
other payment received and its application to the Loan.

(b) Notwithstanding anything to the contrary contained in this Agreement, the
Loan (including any Note evidencing such Loan) is a registered obligation, the
right, title and interest of the Lender and its assignees in and to such Loan
shall be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 5.06
shall be construed so that the Loan is at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related regulations (and any successor provisions).

ARTICLE VI.

[RESERVED]

ARTICLE VII.

CONDITIONS PRECEDENT

SECTION 7.01. Conditions Precedent to the Term Loan. The obligation of the
Lender to make the Term Loan on the Funding Date is subject to the fulfillment,
to the sole satisfaction of the Lender, of all of the following conditions
precedent in addition to the conditions specified in Section 2.01 and
Section 2.02:

(a) Borrowers shall have executed and delivered to the Lender the Note
evidencing the Term Loan, dated the Funding Date.

(b) Lender shall have received on or before the Funding Date an executed copy
of:

(i) a certificate of Borrowers executed by a Senior Officer, dated the Funding
Date, substantially in the form of Exhibit J hereto together with the
attachments specified therein;

(ii) an opinion of Bryan Cave LLP, counsel to Borrowers, dated the Funding Date,
substantially in the form of Exhibit K-1 hereto, and otherwise in form and
substance satisfactory to the Lender; and

(iii) an opinion of Harness, Dickey & Pierce, P.L.C., special intellectual
property counsel to Borrowers, dated the Funding Date, substantially in the form
of Exhibit K-2 hereto, and otherwise in form and substance satisfactory to the
Lender.

(c) Borrowers shall have delivered to the Lender a certificate, dated the
Funding Date, of a Senior Officer of Borrowers (the statements made in which
shall be true and correct on and as of the Funding Date): (i) attaching copies,
certified by such officer as true and complete, of each Borrower’s certificate
of incorporation or other organizational documents (together with any and all
amendments thereto) certified by the appropriate Governmental Authority as being
true, correct and complete copies; (ii) attaching copies, certified by such
officer as true and complete, of resolutions of the board of directors of each
Borrower authorizing and approving the execution, delivery and performance by
each Borrower of this Agreement, the other Transaction Documents and the
transactions contemplated herein and therein; (iii) setting forth the

 

-22-



--------------------------------------------------------------------------------

incumbency of the officer or officers of Borrowers who have executed and
delivered this Agreement and the other Transaction Documents, including therein
a signature specimen of each such officer or officers; and (iv) attaching
copies, certified by such officer as true and complete, of certificates of the
appropriate Governmental Authority of the jurisdiction of formation, stating
that each Borrower are in good standing under the laws of such jurisdiction.

(d) Borrowers shall have executed and delivered to the Lender the Loan
Documents, the Working Capital Agreements, the Biosense Consent, the Perfection
Certificate and such other documents as the Lender may reasonably request, in
each case, in form and substance satisfactory to the Lender.

(e) The Transaction Documents shall be in full force and effect.

(f) The Lender shall have received all fees and expenses due and payable to the
Lender on the Funding Date under this Agreement and the other Transaction
Documents.

(g) No event shall have occurred and be continuing that constitutes a Default or
an Event of Default under this Agreement or a similar event under the other
Transaction Documents and no such event shall occur or shall have occurred by
reason of the Term Loan.

(h) The representations and warranties made by Borrowers in Article VIII hereof
and in the other Transaction Documents shall be true and correct as of the
Funding Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, before and after giving effect to the Term
Loan.

(i) The Borrowers shall have delivered to the Lender a certificate, dated the
Funding Date, of a Senior Officer of Borrowers (the statements made in which
shall be true and correct on and as of the Funding Date): (i) attaching copies,
certified by such officer as true and complete of the Biosense Agreement all
amendments, supplements or other modifications thereto and (ii) certifying that
the Biosense Agreement is full force and effect.

(j) The Lender shall have received all UCC financing statements in appropriate
form for filing under the UCC, filings with the United States Patent and
Trademark Office and United States Copyright Office and all other certificates,
agreements, instruments, filings, recordings and other actions that are
necessary or reasonably requested by the Lender in order to establish, protect,
preserve and perfect the security interest in the assets of Borrowers as
provided in the Security Agreement as a valid and perfected first priority
security interest with respect to such assets shall have been duly effected (or
arrangements therefor satisfactory to the Lender shall have been made).

(k) The Lender shall have received copies of UCC, United States Patent and
Trademark Office and United States Copyright Office, tax and judgment lien
searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches, each of a recent date listing all effective financing statements, lien
notices or comparable documents that name any Borrower as debtor and that are
filed in those state and county jurisdictions in which any Borrower is organized
or maintains its principal place of business or that the Lender deems necessary
or appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Liens).

 

-23-



--------------------------------------------------------------------------------

(l) All necessary governmental and third-party approvals, consents and filings,
including in connection with this Agreement and the Security Agreement, shall
have been obtained or made and shall be in full force and effect.

(m) The Lender shall have completed its due diligence investigation, the results
of which shall be satisfactory to the Lender in its sole discretion. The Lender
shall have conducted a background check of the officers of Borrowers and the
results shall be to the satisfaction of the Lender. The Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act, including,
without limitation, the information described in Section 13.18.

(n) The Lender shall have received a copy of, or a certificate as to coverage
under insurance policies required by Section 9.06.

(o) The Lender shall have received such other approvals, opinions, documents or
materials as the lender may reasonably request.

(p) After giving effect to the making of the Term Loan, entry into the Loan
Documents and the other transactions contemplated hereby, Borrowers shall have
no outstanding Indebtedness other than permitted by Section 10.05 and no Liens
other than Permitted Liens.

In the event that the Funding Date shall not have occurred prior to 2:00 p.m. on
December 19, 2011, this Agreement shall automatically terminate other than
Sections 13.10, 13.11,13.13 and 13.20.

SECTION 7.02. Conditions Precedent to the Delayed Draw Loan A. The obligation of
the Lender to make the Delayed Draw Loan A on the Delayed Draw Loan A Funding
Date is subject to the fulfillment, to the sole satisfaction of the Lender, of
the all of the following conditions precedent in addition to the conditions
specified in Section 2.01and Section 2.02:

(a) Borrowers shall have executed and delivered to the Lender the Note
evidencing the Delayed Draw Term Loan A, dated the Delayed Draw Loan A Funding
Date.

(b) No event shall have occurred and be continuing that constitutes a Default or
an Event of Default under this Agreement or a similar event under the other
Transaction Documents and no such event shall occur or shall have occurred by
reason of the Delayed Draw Loan A.

(c) The representations and warranties made by Borrowers in Article VIII hereof
and in the other Transaction Documents shall be true and correct as of the
Delayed Draw Loan A Funding Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, before and after giving effect to
the Delayed Draw Loan A.

(d) Borrowers shall provide evidence satisfactory to the Lender that the
Borrowers have sold 6 Systems to bona fide third parties during the nine months
ended June 30, 2012.

(e) Borrowers shall provide a certificate signed by the chief financial officer
or the chief executive officer of the Borrowers certifying that the conditions
in clauses (a), (b), (c) and (d) above have been satisfied.

 

-24-



--------------------------------------------------------------------------------

SECTION 7.03. Conditions Precedent to the Delayed Draw Loan B. The obligation of
the Lender to make the Delayed Draw Loan B on the Delayed Draw Loan B Funding
Date is subject to the fulfillment, to the sole satisfaction of the Lender, of
the all of the following conditions precedent in addition to the conditions
specified in Section 2.01 and Section 2.02:

(a) Borrowers shall have executed and delivered to the Lender the Note, dated
the Delayed Draw Loan B Funding Date.

(b) No event shall have occurred and be continuing that constitutes a Default or
an Event of Default under this Agreement or a similar event under the other
Transaction Documents and no such event shall occur or shall have occurred by
reason of the Delayed Draw Loan B.

(c) The representations and warranties made by Borrowers in Article VIII hereof
and in the other Transaction Documents shall be true and correct as of the
Delayed Draw Loan B Funding Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, before and after giving effect to
the Delayed Draw Loan B.

(d) Borrowers shall provide evidence satisfactory to the Lender that the
Borrowers have sold 10 Systems to bona fide third parties during the twelve
months ended December 31, 2012.

(e) Borrowers shall provide a certificate signed by the chief financial officer
or the chief executive officer of the Borrowers certifying that the conditions
in clauses (a), (b), (c) and (d) above have been satisfied.

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

SECTION 8.01. Representations and Warranties of Borrowers. Each Borrower makes
the representations and warranties set forth below to the Lender. Except as
otherwise noted, Borrowers make the representations and warranties set forth
below as of the Funding Date, the Delayed Draw Loan A Funding Date and the
Delayed Draw Loan B Funding Date:

(a) Each Borrower is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and is duly qualified as a foreign
corporation and, where legally applicable, is in good standing in each
jurisdiction in which such qualification is required by law, and has the power
and authority (including any required license, permit or other approval from any
Governmental Authority) to own its assets, to carry on its business as currently
conducted and to consummate the transactions contemplated in, and to perform its
obligations under, this Agreement and the other Transaction Documents to which
it is party or by which it is bound.

(b) Each Borrower has taken all necessary action to authorize its execution and
delivery of this Agreement and the other Transaction Documents to which it is
party, the performance of its obligations under this Agreement and the other
Transaction Documents to which it is party or by which it is bound and the
consummation of the transactions contemplated hereby and thereby.

 

-25-



--------------------------------------------------------------------------------

(c) Stereotaxis’ Subsidiaries are set forth on Schedule 8.01(c).

(d) (i) Borrowers and their Subsidiaries are in material compliance with all
applicable Laws. To the Knowledge of Borrowers, no prospective change in any
applicable laws, rules, ordinances or regulations has been proposed or adopted
which, when made effective, could individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(ii) Borrowers possess all certificates, authorizations and permits issued or
required by the appropriate federal, state, local or foreign regulatory
authorities, necessary to conduct the Biosense Arrangement, including all such
certificates, authorizations and permits required by the FDA or any other
federal, state, local or foreign agencies or bodies engaged in the regulation of
medical electrophysiology devices or materials except where the failure to
possess such certificates, authorizations and permits, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Borrowers have not received any notice of proceedings relating to, and
to the Knowledge of Borrowers there are no facts or circumstances that could
reasonably be expected to lead to, the revocation, suspension, termination or
modification of any such certificate, authorization or permit.

(iii) To the Knowledge of Borrowers, there has been no indication that the FDA
or any other Regulatory Agency has any material concerns with any Product or may
not approve any Product, nor has any Product, to the Knowledge of Borrowers,
suffered any material adverse events in any clinical trial.

(e) Borrowers are not investment companies subject to regulation under the
Investment Company Act of 1940.

(f) Borrowers and their Subsidiaries have the insurance policies with the
coverages and limits set forth on Schedule 8.01(f), carried with the insurance
companies also set forth therein.

(g) This Agreement and each other Transaction Document to which Borrowers are
party has been duly executed and delivered by each Borrower, and each
constitutes a valid and binding obligation of each of Borrowers, enforceable
against each Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium and similar laws affecting creditors’ rights
generally, and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

(h) No authorization or action of any kind by any Governmental Authority, or
filing with any Governmental Authority, is necessary to authorize the
transactions contemplated by this Agreement and each other Transaction Document
or required for the validity or enforceability against Borrowers of this
Agreement and each other Transaction Document, except any filings with a
Governmental Authority required to perfect the Lender’s security interest under
the Security Agreement.

(i) No consent or approval of, or notice to, any Person is required by the terms
of any material agreement, contract, lease, commitment, license and other
arrangement (each, a “Contract”) for the execution or delivery of, or the
performance of the obligations of Borrowers under, this Agreement and the other
Transaction Documents (other than those that have been obtained as of the
Funding Date) to which Borrowers are party or the consummation of the
transactions contemplated hereby or thereby, and such execution, delivery,
performance and consummation will not result in any breach or violation of, or
constitute a default under any Borrower Document or any material Contract,
instrument or Law applicable to Borrowers, any of their Subsidiaries or any of
their assets.

 

-26-



--------------------------------------------------------------------------------

(j) No Default or Event of Default has occurred and is continuing, and no such
event will occur upon the making of the Loan. No default or event of default has
occurred and is continuing under the Working Capital Agreements and no default
or event of default will occur upon the making of the loans pursuant to
Section 2.01 or the entry into the Transaction Documents. Borrowers are in
compliance in all material respects with the Working Capital Agreements and
Borrowers have no Knowledge of any event that has occurred, with notice or
passage of time or both, that would constitute a default or event of default
under the Working Capital Agreements.

(k) With respect to each Contract that is material to the conduct of the
Biosense Arrangement, (i) each such Contract is a valid and binding agreement
and each such Contract is in full force and effect, and (ii) Borrowers and/or
any of their Subsidiaries are in compliance with each such Contract and has no
Knowledge of any material default under any such Contract which default has not
been cured or waived.

(l) Each Borrower has timely filed all Tax returns required to be filed by it
and has paid all Taxes due reported on such returns or pursuant to any
assessment received by such Borrower. Any charges, accruals or reserves on the
books of any Borrower in respect of Taxes are adequate. Borrowers have had no
material liability for any Taxes imposed on or with respect to their net income
or assets. Borrowers have fulfilled all their obligations with respect to
withholding Taxes. No deduction or withholding for or on account of any Tax has
been made, or was required under applicable Law to be made, from any payment to
any Borrower under the Biosense Agreement.

(m) None of Borrowers nor any ERISA Affiliate has ever incurred any unsatisfied
liability or expects to incur any liability under Title IV or Section 302 of
ERISA or Section 412 of the Code or any similar non-U.S. law or maintains or
contributes to, or is or has been required to maintain or contribute to, any
employee benefit plan (as defined in Section 3(3) of ERISA) subject to Title IV
or Section 302 of ERISA or Section 412 of the Code or any non-U.S. law. The
consummation of the transactions contemplated by this Agreement will not
constitute or result in any non-exempt prohibited transaction under Section 406
of ERISA, Section 4975 of the Code or substantially similar provisions under any
foreign or U.S. federal, state or local laws, rules or regulations. None of
Borrowers nor any of their Subsidiaries has incurred any material liability with
respect to any obligation to provide benefits, including death or medical
benefits, with respect to any Person beyond their retirement or the termination
of service other than coverage mandated by law.

(n) (i) Except as set forth on Schedule 8.01(n)(i), all of the Collateral owned
by Borrowers is solely (and not jointly) owned by such Borrower and is free and
clear of any and all Liens, except those (x) Liens created in favor of Lender
pursuant to the Transaction Documents and the Working Capital Agreements and
(y) Liens consisting of rights of the licensor, existing on the date of this
Agreement or granted or created in the ordinary course of business after the
date of this Agreement, in such case, pursuant to the Biosense Agreement. The
Included Payments and all of the rights of Borrower under the Biosense Agreement
and all other rights under the Biosense Arrangement are free and clear of any
and all Liens, except those (x) Liens created in favor of Lender pursuant to the
Transaction Documents and (y) Liens consisting of rights of the licensor,
existing on the date of this Agreement or granted or created in the ordinary
course of business after the date of this Agreement, in such cash, pursuant to
the Biosense Agreement.

(ii) Stereotaxis owns, and is the sole recipient of, all the Included Payments.
Stereotaxis owns, and is the sole holder of, and/or has and holds a valid,
enforceable and subsisting license to, all assets (including all assets stemming
from the Biosense Arrangement) that are

 

-27-



--------------------------------------------------------------------------------

required to produce or receive any payments from Biosense or payor under and
pursuant to, and subject to the terms of the Biosense Agreement. Stereotaxis has
not transferred, sold, or otherwise disposed of, or agreed to transfer, sell, or
otherwise dispose of any portion of its respective rights to receive payment
under the Biosense Agreement.

(o) The claims and rights of the Lender created by this Agreement and any other
Transaction Document in and to the Term Loan Priority Collateral are senior to
any Indebtedness or other obligation of Borrowers with respect to such
Collateral.

(p) Borrowers’ principal place of business and chief executive office are set
forth on Schedule 8.01(p).

(q) (i) Borrowers have provided Lender all material information in its
possession, or otherwise known to it with respect to the Existing Stereotaxis
Patent Rights.

(ii) Schedule 8.01(q)(ii) sets forth an accurate and complete list of all
Existing Stereotaxis Patent Rights owned or otherwise Controlled by Borrowers.
For each item of the Existing Stereotaxis Patent Rights listed on Schedule
8.01(q)(ii), Stereotaxis has indicated (A) the countries in each case in which
such item is patented, registered or in which an application for patent or
registration is pending, (B) the application numbers, (C) the registration or
patent numbers, (D) the scheduled expiration date of the issued patents, and
(E) the owner of such item of Existing Stereotaxis Patent Rights.

(iii) The issued Existing Stereotaxis Patent Rights owned by Stereotaxis are
valid, enforceable and subsisting. To the Knowledge of Borrowers, each
individual associated with the filing and prosecution of the Existing
Stereotaxis Patent Rights owned or otherwise Controlled by Stereotaxis,
including the named inventors of such Existing Stereotaxis Patent Rights, has
complied in all material respects with all applicable duties of candor and good
faith in dealing with any Patent Office, including any duty to disclose to any
Patent Office all information known to be material to the patentability of each
of such Existing Stereotaxis Patent Rights, in those jurisdictions where such
duties exist. Except as disclosed on Schedule 8.01(q)(iii), the Existing
Stereotaxis Intellectual Property Rights owned or otherwise Controlled by
Borrowers are all the Intellectual Property Rights necessary to conduct the
Biosense Arrangement by Borrowers. To the Knowledge of the Borrowers, conducting
the Biosense Arrangement by the parties thereto does not infringe or violate any
patents, trade secrets or other proprietary information of any other Person.

(iv) There are no unpaid maintenance or renewal fees payable by Stereotaxis to
any third party that are currently overdue for any of the Existing Stereotaxis
Patent Rights or other Existing Stereotaxis Intellectual Property Rights owned
by Stereotaxis. To the Knowledge of Borrowers no material applications for
Existing Stereotaxis Patent Rights owned by Stereotaxis in whole or in part have
lapsed or been abandoned, cancelled or expired.

(v) Stereotaxis has not undertaken and, to the Knowledge of Borrowers, no
licensee of a Borrower has undertaken or omitted to undertake any acts, and no
conduct, circumstances or grounds exist that would void, invalidate or
eliminate, in whole or in part, the enforceability of any of the Existing
Stereotaxis Intellectual Property Rights. Stereotaxis has not received or
otherwise been the beneficiary of any written opinions of counsel with respect
to infringement, non-infringement or invalidity of third party Intellectual
Property Rights that is adverse to Stereotaxis and would materially and
adversely impact conducting the Biosense Arrangement.

 

-28-



--------------------------------------------------------------------------------

(vi) To the Knowledge of Borrowers there is, and has been, no pending, decided
or settled opposition, interference, reexamination, injunction, claim, lawsuit,
proceeding, hearing, investigation, complaint, arbitration, mediation, demand,
International Trade Commission investigation, decree, or any other dispute,
disagreement, or claim (collectively referred to hereinafter as “Disputes”),
nor, to the Knowledge of Borrowers, has any such Dispute been threatened,
challenging the scope, legality, validity, enforceability or ownership of any
Existing Stereotaxis Intellectual Property Rights or which would give rise to a
credit against the payments due to Stereotaxis pursuant to the Biosense
Agreement, and no such scheduled Dispute is (or would be if adversely
determined) material to the Biosense Arrangement.

(vii) To the Knowledge of Borrowers, there are no Disputes by any third party
against Stereotaxis relating to the Biosense Arrangement. Stereotaxis has not
received or given, and to the Knowledge of Borrowers, no licensee or licensor of
Stereotaxis has received or given any notice of any such Dispute and, to the
Knowledge of Borrowers, there exist no circumstances or grounds upon which any
such claim could be asserted. The Existing Stereotaxis Intellectual Property
Rights owned by Stereotaxis are not subject to any outstanding injunction,
judgment or other decree, ruling, charge, settlement or other disposition of any
Dispute.

(viii) There is no pending or, to the Knowledge of Borrowers, threatened action,
suit, or proceeding, or any investigation or claim by any Governmental Authority
to which Stereotaxis is a party (i) that would be the subject of a claim for
indemnification, if any, by or against Stereotaxis or (ii) where conducting the
Biosense Arrangement infringes or violates, or will infringe on or violate any
patent or other Intellectual Property Rights of any other Person. To the
Knowledge of Borrowers, there are no pending published U.S., international or
foreign patent applications owned by any other Person, which, if issued, would
limit or prohibit, in any material respect the manufacture, use or sale of
Products.

(r) (i) Schedule 8.01(r)(i) sets forth an accurate and complete list of all
agreements relating to the Biosense Arrangement to which either Borrower is a
party whether oral or written: manufacturing and supply agreements, license
agreements, options, including, but not limited to, agreements not to enforce,
consents, settlements, assignments, security interests, liens and other
encumbrances or mortgages, and any amendment(s), renewal(s), novation(s) and
termination(s) pertaining thereto, true and correct copies of which have been
provided to the Lender. Each agreement specified on Schedule 8.01(r)(i), whether
or not terminated prior to the date hereof, constitutes a valid and binding
obligation, enforceable in accordance with its terms, subject, as to enforcement
of remedies, to bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally or general equitable principles.
Stereotaxis is not in breach of such agreements and, to the Knowledge of
Borrowers, no circumstances or grounds exist that would reasonably be expected
to give rise to a claim of breach or right of rescission, termination, revision,
or amendment of any of the agreements specified on Schedule 8.01(r)(i),
including the signing of this Agreement.

(ii) With respect to the Biosense Agreement, there has been no correspondence or
other written or, to the Knowledge of Borrowers, oral communication sent by or
on behalf of Stereotaxis to, or received by or on behalf of Stereotaxis from,
Biosense, the subject matter of which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(iii) The Biosense Agreement is in full force and effect and has not been
impaired, waived, altered or modified in any respect, whether by consent or
otherwise.

 

-29-



--------------------------------------------------------------------------------

(iv) Biosense has not been released, in whole or in part, from any of its
obligations under the Biosense Agreement. The Biosense Agreement has not been
satisfied in full, discharged, canceled, terminated, subordinated or rescinded,
in whole or in part. The Biosense Agreement is the entire agreement between the
parties thereto relating to the subject matter thereof

(v) Neither Borrower has received (A) any notice or other written or, to the
Knowledge of Borrowers, oral communication of Biosense’s intention to terminate
the Biosense Agreement in whole or in part, or (B) any notice or other written
or, to the Knowledge of Borrowers, oral communication requesting any amendment,
alteration or modification to the Biosense Agreement.

(vi) To the Knowledge of Borrowers, nothing has occurred and no condition exists
that would adversely impact the right of Borrowers to receive any payments
payable under the Biosense Agreement. Neither Borrowers nor, to the Knowledge of
Borrowers, Biosense has taken any action or omitted to take any action that
would adversely impact the right of the Lender to take a security interest in
the Stereotaxis IP.

(vii) To the Knowledge of Borrowers, all Payments required to be made under the
terms of the Biosense Agreement have been made. To the Knowledge of Borrowers,
no Payment required to be made under the terms of the Biosense Agreement has
been subject to any claim pursuant to any right of rescission, set-off,
counterclaim or defense.

(viii) The execution, delivery and performance of the Biosense Agreement was and
is within the corporate powers or other organizational power of Stereotaxis and,
to the Knowledge of Borrowers, Biosense. The Biosense Agreement was duly
authorized by all necessary action on the part of, and validly executed and
delivered by, Stereotaxis and, to the Knowledge of Borrowers, Biosense. There is
no breach or default, or event which upon notice or the passage of time, or
both, could give rise to any breach or default, in the performance of the
Biosense Agreement by Stereotaxis or, to the Knowledge of Borrowers, Biosense.

(ix) The representations and warranties made in the Biosense Agreement by
Stereotaxis were as of the date made true and correct in all material respects.

(x) Except as otherwise expressly provided under the Biosense Agreement,
(A) Biosense has no right of set off, rescission, counterclaim, reduction,
deduction or defense against the Payments or any other amounts payable to
Stereotaxis and any of its Subsidiaries under the Biosense Agreement,
(B) Biosense has no field of exclusivity; (C) Biosense is not the beneficiary of
a most favored nations provision; and (D) Borrower has not agreed to indemnify
Biosense for infringement of intellectual property. In addition, (i) Biosense
has no right to buy out or pre-pay the Payments; and, (ii) no consent to this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby, other than the Biosense Consent, is required under the
Biosense Agreement.

(xii) No software is necessary for use by Stereotaxis in the Biosense
Arrangement.

(s) Except as set forth on Schedule 8.01(s), there are no actions, proceedings
or claims pending or, to the Knowledge of Borrowers, threatened the adverse
determination of which could reasonably be expected to have a Material Adverse
Effect.

 

-30-



--------------------------------------------------------------------------------

(t) All written information heretofore, herein or hereafter supplied to the
Lender by or on behalf of Borrowers in connection with the Loan and the other
transactions contemplated hereby has been, is and will be accurate and complete
in all material respects. There is no fact known to Borrowers that could have a
Material Adverse Effect that has not been expressly disclosed in this Agreement,
in the other Transaction Documents or in any other documents, certificates and
statements furnished to Lender for use in connection with the transactions
contemplated hereby and by the other Transaction Documents. All representations
and warranties made by Borrowers in any of the other Transaction Documents to
which it is party are true and correct in all material respects.

(u) The Financial Statements are complete and accurate in all material respects,
were prepared in conformity with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and present
fairly in all material respects, in accordance with applicable requirements of
GAAP, the consolidated financial position and the consolidated financial results
of the operations of Borrowers and their Subsidiaries as of the dates and for
the periods covered thereby and the consolidated statements of cash flows of
Borrowers and their Subsidiaries for the periods presented therein. Except as
disclosed in Stereotaxis’ SEC filings, there have been no Material Adverse
Effects since December 31, 2010.

(v) Borrowers and their Subsidiaries have no Indebtedness other than identified
in the Financial Statements or otherwise listed and described on
Schedule 8.01(v).

(w) As of the Funding Date, the Delayed Draw Loan A Funding Date and the Delayed
Draw Loan B Funding Date and after giving effect to each of the Loans:

(i) the aggregate value of the assets of Borrowers, at fair value and present
fair salable value, exceeds (i) its total liabilities and (ii) the amount
required to pay such liabilities as they become absolute and matured in the
normal course of business;

(ii) each Borrower has the ability to pay its debts and liabilities as they
become absolute and matured in the normal course of business; and

(iii) each Borrower does not have an unreasonably small amount of capital with
which to conduct its business.

(x) The Security Agreement is effective to create in favor of the Lender, legal,
valid and enforceable Liens on, and security interests in, the Collateral and,
when (i) financing statements and other filings in appropriate form are filed
and (ii) upon the taking of possession or control by the Lender of the
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the Lender
to the extent possession or control by the Lender is required by each Security
Agreement), the Liens created by the Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Collateral (other than such Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction ), in each case subject to no Liens other than
Permitted Liens.

SECTION 8.02. Survival of Representations and Warranties. All representations
and warranties of Borrowers contained in this Agreement shall survive the
execution, delivery and acceptance thereof by the Parties and the closing of the
transactions described in this Agreement.

 

-31-



--------------------------------------------------------------------------------

ARTICLE IX.

AFFIRMATIVE COVENANTS

From and after the Funding Date (provided that Section 9.13 shall apply from the
Signing Date) and until this Agreement has been terminated, the Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all amounts drawn thereunder have been reimbursed in full each Borrower
covenants and agrees with the Lenders that:

SECTION 9.01. Maintenance of Existence . Borrowers and their Subsidiaries party
to the Loan Documents shall at all times, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect, (a) preserve, renew
and maintain in full force and effect their legal existence and good standing as
a corporation under the Laws of the jurisdiction of its organization; (b) not
change its name or its chief executive office as set forth herein without having
given the Lender simultaneous written notice thereof; (c) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business; and (d) preserve
or renew all Stereotaxis IP owned or otherwise Controlled by Borrowers.

SECTION 9.02. Use of Proceeds . Borrowers shall use the net proceeds of the Loan
received by them (a) (i) for general corporate purposes, and/or (ii) to pay all
fees and expenses payable by Borrowers pursuant to the Transaction Documents and
(b) for the repayment of all amounts outstanding under the Biosense Agreement.

SECTION 9.03. Financial Statements and Information.

(a) In the event that any such information need not to be filed with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act, Stereotaxis shall furnish
to the Lender, on or before the forty-fifth day after the close of each quarter
of each fiscal year, the unaudited consolidated balance sheet of Stereotaxis as
at the end of such quarter and the unaudited consolidated statement of
operations and comprehensive loss and cash flows of Stereotaxis for such
quarter, duly certified by the chief financial officer of Stereotaxis as having
been prepared in accordance with GAAP. Concurrently with the delivery or filing
of the documents described in the preceding sentence, Stereotaxis shall furnish
to the Lender a certificate of the chief financial officer, chief accounting
officer or treasurer of Stereotaxis, which certificate shall include a statement
that Borrowers have no Knowledge, except as specifically stated, of any
condition, event or act which constitutes a Default or Event of Default.

(b) In the event that any such information need not be filed with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act, Stereotaxis shall furnish
to the Lender, on or before the ninetieth day after the close of each fiscal
year, Stereotaxis’ audited financial statements as at the close of such fiscal
year, including the consolidated balance sheet of Stereotaxis as at the end of
such fiscal year and consolidated statement of operations and cash flows of
Stereotaxis for such fiscal year, in each case accompanied by the report thereon
of independent registered public accountant of nationally recognized standing.
Concurrently with the delivery or filing of the documents described in the
preceding sentence, Stereotaxis shall furnish to the Lender a certificate of the
chief financial officer, chief accounting officer or treasurer of Stereotaxis,
which certificate shall include a statement Borrowers have no Knowledge, except
as specifically stated, of any condition, event or act which constitutes a
Default or Event of Default.

 

-32-



--------------------------------------------------------------------------------

(c) Borrowers shall furnish or cause to be furnished to the Lender from time to
time such other information regarding the financial position, assets or business
of Borrowers or any other Subsidiary or their compliance with any Transaction
Document to which it is a party or the Biosense Arrangement as the Lender may
from time to time reasonably request.

(d) Borrowers shall, promptly after the end of each fiscal quarter of Borrowers
(but in no event later than forty-five (45) days following the end of such
quarter), produce and deliver to the Lender a Biosense Report for such quarter,
together with a certificate of a senior officer of Borrower, certifying that to
the Knowledge of Borrowers that such Biosense Report is true, correct and
accurate in all material respects. Following receipt of any Biosense Report, the
Lender shall have the right to require a meeting in person or by phone with
management of Stereotaxis to discuss matters related to the Biosense
Arrangement.

(e) Borrowers shall furnish, within 60 days after the beginning of each fiscal
year, a proposed budget for Borrowers in form reasonably satisfactory to the
Lender, but to include balance sheets, statements of income and sources and uses
of cash, for each month of such fiscal year prepared in detail with appropriate
presentation and discussion of the principal assumptions upon which budget is
based, accompanied by the statement of a chief financial officer of Stereotaxis
to the effect that the budget of Borrowers is a reasonable estimate for the
periods covered thereby and, promptly when available, any significant revisions
of such budget.

SECTION 9.04. Books and Records. Stereotaxis shall, and shall cause its
Subsidiaries to, keep proper books, records and accounts in which entries in
conformity with sound business practices and all requirements of Law applicable
to it shall be made of all dealings and transactions in relation to its
business, assets and activities and as shall permit the preparation of the
consolidated financial statements of Stereotaxis in accordance with GAAP.

SECTION 9.05. Inspection Rights; Access. Borrowers shall, on one occasion per
year, or at any time during which a Default or Event of Default shall have
occurred and be continuing, permit representatives of the Lender to examine its
or its Subsidiaries’ assets, books and records upon reasonable Notice during
normal business hours. Borrowers shall allow the Lender reasonable access to its
managers and/or officers.

SECTION 9.06. Maintenance of Insurance and Properties. Stereotaxis and its
Subsidiaries shall maintain and preserve all of their properties that are used
and useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted. Borrowers shall maintain insurance policies
with the same or better coverages and limits as those set forth on Schedule
8.01(f) with the insurance companies set forth therein (the “Insurance
Providers”) or with insurance companies rated at least as high as the Insurance
Providers as of the date hereof (according to A.M. Best Company, Inc.) and such
insurance shall name the Lender as additional insured (in the case of liability
insurance) or loss payee (in the case of property insurance), subject to the
terms of the Intercreditor Agreement. Borrowers shall furnish to the Lender from
time to time upon written request full information as to the insurance carried.

SECTION 9.07. Governmental Authorizations. Borrowers shall obtain, make and keep
in full force and effect all authorizations from and registrations with
Governmental Authorities that may be required for the validity or enforceability
against Borrowers of this Agreement and the other Transaction Documents to which
it is a party.

 

-33-



--------------------------------------------------------------------------------

SECTION 9.08.Compliance with Laws and Contracts.

(a) Borrowers and any their Subsidiaries shall comply with all applicable Laws
and perform their obligations under all Contracts relative to the conduct of
their business, including the Transaction Documents to which they are party the
noncompliance with which could reasonably be expected to have a Material Adverse
Effect.

(b) Borrowers shall at all times comply with the margin requirements set forth
in Section 7 of the Exchange Act and any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II.

SECTION 9.09. Plan Assets. Borrowers shall not take any action that causes their
assets to be deemed to be Plan Assets at any time.

SECTION 9.10. Notices.

(a) Borrowers shall promptly give written Notice to the Lender of each Default
or Event of Default and each other event that has or could reasonably be
expected to have a Material Adverse Effect.

(b) Borrowers shall, promptly after becoming aware thereof, give written Notice
to the Lender of any litigation or proceedings to which Borrowers or any of
their Subsidiaries is a party or which could reasonably be expected to have a
Material Adverse Effect.

(c) Borrowers shall, promptly after becoming aware thereof, give written Notice
to the Lender of any representation or warranty made or deemed made by Borrowers
in any of the Transaction Documents or in any certificate delivered to the
Lender pursuant hereto shall prove to be untrue, inaccurate or incomplete in any
material respect on the date as of which made or deemed made.

SECTION 9.11. Payment of Taxes. Borrowers shall pay all material Taxes of any
kind imposed on or in respect of its income or assets before any penalty or
interest accrues on the amount payable and before any Lien on any of its assets
exists as a result of nonpayment except as provided in Section 10.03 hereof and
except for taxes contested in good faith by appropriate proceedings and for
which adequate reserves are maintained in accordance with GAAP.

SECTION 9.12. Waiver of Stay, Extension or Usury Laws. Borrowers will not at any
time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any usury law or other law
that would prohibit or forgive Borrowers from paying all or any portion of the
principal of or premium, if any, or interest on the Loan as contemplated herein,
wherever enacted, now or at any time hereafter in force, or that may affect the
covenants or the performance of this Agreement; and, to the extent that it may
lawfully do so, Borrowers hereby expressly waive all benefit or advantage of any
such law and expressly agrees that it will not hinder, delay or impede the
execution of any power herein granted to the Lender, but will suffer and permit
the execution of every such power as though no such law had been enacted.

 

-34-



--------------------------------------------------------------------------------

SECTION 9.13. Biosense Agreement; Stereotaxis Intellectual Property Rights.

(a) Stereotaxis shall fully and timely comply with all of its obligations under
the Biosense Agreement. Stereotaxis shall not, without the prior written consent
of the Lender, directly or indirectly, (i) forgive, release or compromise any
payments or amounts owed to it under the Biosense Agreement, (ii) waive, amend,
cancel or terminate or exercise or fail to exercise, as provided in this
Section 9.13, any of its rights constituting or involving, or its remedies with
respect to, any payments or amounts owed to it under Biosense Agreement,
(iii) amend, modify, restate, cancel, supplement, terminate or waive the
Biosense Agreement or any material provision thereof, or grant any consent
thereunder, (iv) enter into any other Contract relating to or in respect of the
Biosense Agreement (to the extent that any such Contract would adversely affect
or impair, in any respect, the Included Payments or the timing thereof or
otherwise could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect), (v) enter into any settlement relating to
or in respect of the Biosense Agreement or the transactions contemplated thereby
or (vi) agree to do any of the foregoing.

(b) Promptly (and in any event within three Business Days) after (i) receipt by
any Borrower or any of their Subsidiaries of any notice, correspondence or other
communication (whether oral or in writing) (A) terminating or purporting to
terminate the Biosense Agreement, (B) asserting or alleging any violation,
breach or default by Stereotaxis of or under the Biosense Agreement, including
any claim for indemnification thereunder, or a right of termination by Biosense
or (C) asserting the existence of any effect, event, development, change, state
of facts, condition, circumstance or occurrence which, individually or in the
aggregate, could reasonably be expected (with or without the giving of notice or
passage of time, or both) to give rise to a violation, breach or default by
Stereotaxis of or under the Biosense Agreement or a right of termination by
Biosense or (ii) Stereotaxis or any of its Subsidiaries obtains Knowledge of any
effect, event, development, change, state of facts, condition, circumstance or
occurrence which, individually or in the aggregate, could reasonably be expected
(with or without the giving of notice or passage of time, or both) to give rise
to a violation, breach or default by Stereotaxis of or under the Biosense
Agreement or a right of termination by Biosense, in each such case, Borrowers
shall (w) give Notice thereof to the Lender, including a reasonably detailed
description of such asserted or alleged violation, breach, default or
termination right or such effect, event, development, change, state of facts,
condition, circumstance or occurrence, as the case may be, and, in the case of
any violation, breach, default or termination right, describing any corrective,
remedial or other action Stereotaxis proposes to take or cause to be taken in
respect thereof, (x) if in writing, furnish the Lender with a copy of such
notice, correspondence or communication and any related materials received with
respect thereto, (y) use commercially reasonable efforts to promptly cure such
violation, breach or default or promptly eliminate any such termination right or
any such effect, event, development, change, state of facts, condition,
circumstance or occurrence and (z) keep the Lender promptly and fully advised
with respect to the status thereof and developments with respect thereto from
time to time. If Borrowers fail on or within five (5) Business Days of the
delivery of any Notice described in clause (w) of the immediately preceding
sentence to commence commercially reasonable remedial measures responsive to the
matters described in such Notice, the Lender shall be entitled, in its sole
discretion and upon two (2) Business Days prior written notice to Stereotaxis,
to take all actions and do all things necessary, proper or advisable, in the
name and on behalf of Stereotaxis, to cure such violation, breach or default or
promptly eliminate any such termination right or any such effect, event,
development, change, state of facts, condition, circumstance or occurrence.
Whether or not the Lender is successful in curing any such violation, breach or
default, Stereotaxis shall reimburse the Lender, on its demand, on a first
priority basis, for all reasonable costs and expenses incurred or paid by the
Lender in connection therewith.

(c) Promptly (and in any event within three Business Days) after Stereotaxis
obtains Knowledge of (i) an actual or alleged violation, breach or default of or
under the Biosense Agreement by Biosense or (ii) the occurrence or existence of
any effect, event, development, change, state of facts,

 

-35-



--------------------------------------------------------------------------------

condition, circumstance or occurrence which, individually or in the aggregate,
has given rise to, or could reasonably be expected to give rise to (with or
without the giving of notice or passage of time, or both), a violation, breach
or default of or under the Biosense Agreement by Biosense, or a right of
Stereotaxis to terminate the Biosense Agreement, including any failure by
Biosense to comply with its diligence or other commercialization obligations
thereunder, (x) Stereotaxis shall give Notice thereof to the Lender, including a
reasonably detailed description of such violation, breach, default, effect,
event, development, change, state of facts, condition, circumstance, occurrence
or termination right and the circumstances thereof, including, if applicable, a
copy of any notice that Stereotaxis proposes to send to Biosense and a
reasonably detailed description of any and all actions Stereotaxis proposes to
take with respect thereto and (x) in the case of any such violation, breach,
default or termination right of or under the Biosense Agreement, Stereotaxis
shall use commercially reasonable efforts to enforce its rights and remedies
under the Biosense Agreement. Upon the occurrence of any violation, breach,
default or termination right specified in this Section 9.13(c), if Stereotaxis
shall fail on or within five (5) Business Days of obtaining Knowledge of such
event to use its commercially reasonable efforts to enforce its rights and
remedies under the Biosense Agreement, the Lender upon two (2) Business Days
prior written notice to Stereotaxis shall be entitled to exercise, in the name
and on behalf of Stereotaxis, or to direct and control the exercise by
Stereotaxis of, the rights and remedies given to it pursuant to the Biosense
Agreement, including, without limitation, the selection of any counsel,
accountants or consultants retained in connection therewith and with respect to
any settlement or compromise thereof. The Lender shall be entitled to be
reimbursed by Stereotaxis, upon its demand, on a first priority basis, for all
reasonable costs and expenses incurred or paid by it in the exercise of the
rights granted by the immediately preceding sentence when, as and to the extent
Stereotaxis receives any recovery, settlement or other amount by reason of a
claim asserted by or on its behalf pursuant to the Biosense Agreement or for
damages arising by reason of any breach of or default under the Biosense
Agreement by Biosense. Any such recovery, settlement or other amount shall be
treated as an Included Payment.

(d) Promptly after receipt by Stereotaxis or any of its Subsidiaries of any
material notice, certificate, offer, proposal, correspondence, report or other
communication (whether oral or in writing), other than any notice,
correspondence or communication contemplated in Sections 9.13(b) and (c) hereof,
under or relating to the Biosense Agreement, any Product or any Stereotaxis IP,
including any pending or threatened action, suit or proceeding with respect
thereto, Stereotaxis shall (i) give Notice to the Lender of the receipt thereof,
including a reasonably detailed description of the substance thereof, (ii) if in
writing, promptly furnish the Lender with a copy thereof and any related
materials with respect thereto and (iii) thereafter keep the Lender promptly and
fully advised with respect to the subject matter thereof and developments with
respect thereto from time to time.

(e) Each Borrower shall and, if applicable, shall cause each of its Subsidiaries
to, at its sole expense and to the fullest extent required and permitted under
the Biosense Agreement, either directly or by using commercially reasonable
efforts to cause Biosense to do so, take or cause to be taken any and all
actions, and prepare, execute, deliver and file, or cause to be prepared,
executed, delivered and filed, any and all agreements, documents or instruments,
which are reasonably necessary or desirable to, (i) diligently maintain the
Stereotaxis Intellectual Property Rights owned by or otherwise Controlled by
Borrowers and (ii) diligently defend the Stereotaxis Intellectual Property
Rights owned or otherwise Controlled by Borrowers against infringement or
interference by any other Persons, and against any claims of invalidity or
unenforceability, in any jurisdiction (including, if determined to be
appropriate by Borrowers in the ordinary course of business using reasonable
business judgment, by bringing or causing to be brought any action, suit or
proceeding for infringement or defending any counterclaim of invalidity or
action, suit or proceeding of any other Persons for declaratory judgment of
non-infringement or non-interference). Subject to applicable work product,
common interest doctrine and attorney client privilege considerations, Borrowers
shall keep the Lender reasonably and promptly informed of all of such actions,
suits and proceedings and the Lender shall have the opportunity to participate
and consult with Borrowers

 

-36-



--------------------------------------------------------------------------------

and, if applicable, their Subsidiaries with respect to the direction thereof
(the “Consultation Right”). Borrowers shall, in good faith, consider all input
from the Lender. No Borrower shall, and each Borrower shall cause its
Subsidiaries not to, and Stereotaxis shall use commercially reasonable efforts
to cause Biosense not to, unreasonably disclaim or abandon, or fail to take any
action reasonably necessary or desirable to prevent the disclaimer or
abandonment of, the Stereotaxis Intellectual Property Rights, except in the
ordinary course of business exercising reasonable business judgment.

(f) In the event that Borrowers have Knowledge that conducting the Biosense
Arrangement by Stereotaxis infringes or violates any Intellectual Property
Rights of any other Person where no non-infringing workaround is available
(which determination of infringement or violation is made consistent with
similar determinations made by Stereotaxis on these types of matters prior to
the Signing Date) and where such infringement has had or, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, then
each Borrower shall promptly use its commercially reasonable efforts, consistent
with Stereotaxis’ past practices, to secure the right to use such Intellectual
Property Rights on behalf of itself and, if applicable, Biosense and shall pay
all costs and expenses associated with such commercially reasonable efforts to
secure such rights, without any reduction in the Included Payments.

SECTION 9.14. Further Assurances.

(a) Borrowers shall promptly, at its sole cost and expense, execute and deliver
to the Lender such further instruments and documents, and take such further
action, as the Lender may, at any time and from time to time, reasonably request
in order to carry out the intent and purpose of this Agreement and the other
Transaction Documents to which it is a party and to establish and protect the
rights, interests and remedies created, or intended to be created, in favor of
the Lender hereby and thereby. In the event that any of the Collateral is,
directly or indirectly, sold, leased, licensed, transferred or otherwise
disposed of to a Subsidiary of Borrowers, Borrowers shall cause such Subsidiary
to execute a joinder to the Security Agreement confirming that the Collateral
continues to be subject to the Lien granted to the Lender thereunder and such
other documentation that the Lender shall reasonably request.

(b) Subject to the terms of the Intercreditor Agreement, with respect to any
Person that is or becomes a Subsidiary after the Funding Date, Borrowers shall
promptly (and in any event within 30 days after such Person becomes a
Subsidiary) (i) deliver to the Lender the certificates, if any, representing all
of the equity interests of such Subsidiary, together with undated stock powers
or other appropriate instruments of transfer executed and delivered in blank by
a duly authorized officer of the holder(s) of such equity interests, and all
intercompany notes owing from such Subsidiary to any Borrower together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause such new Subsidiary (A) to execute a
joinder to this Agreement or such comparable documentation to become a Borrower
hereunder and a joinder agreement to the applicable Security Documents,
substantially in the form annexed thereto, and (B) to take all actions necessary
or advisable in the opinion of the Lender to cause the Lien created by the
applicable Security Agreement to be duly perfected to the extent required by
such agreement in accordance with all applicable Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Lender.

SECTION 9.15. Notice.

The Company shall provide Lender with written notice as promptly as practicable
(and in any event within three (3) Business Days) after becoming aware of any of
the following:

(i) the occurrence of an event specified in Section 3.02(b);

 

-37-



--------------------------------------------------------------------------------

(ii) any breach or default by the Borrowers of any covenant, agreement or other
provision of this Agreement or any other Transaction Document; or

(iii) any representation or warranty made by Borrowers in this Agreement or any
of the other Transaction Documents or in any certificate delivered to Borrowers
hereto or thereto shall prove to have been untrue, inaccurate or incomplete in
any material respect on the date as of which made.

SECTION 9.16. Examination of Records of Biosense. Stereotaxis shall, at its sole
cost and expense and promptly upon the written request of the Lender, subject to
and in accordance with the terms of the Biosense Agreement, use its commercially
reasonable efforts to cause an examination of the records of Biosense to be
promptly conducted pursuant to, and in accordance with, the Biosense Agreement;
provided, however, that, in connection with any such request, the Lender shall
identify in writing the payments or periods to be verified in connection with
such examination. Any financial or accounting advisor retained by Stereotaxis in
connection with such examination shall be subject to the approval of the Lender,
such approval not to be unreasonably withheld or delayed. Promptly after the
completion of any examination requested by the Lender, Stereotaxis shall
prepare, or cause to be prepared, and deliver to the Lender an examination
report summarizing in reasonable detail the results of such examination.

SECTION 9.17. Post-closing Matters. Borrowers shall have used commercially
reasonable efforts to deliver a duly executed copy of that certain consent
letter agreement among the Working Capital Representative and Biosense on or
before December 19, 2011 (or such later date as the Lender shall determine, in
its sole discretion).

ARTICLE X.

NEGATIVE COVENANTS

From and after the Funding Date (provided that Sections 10.01 and 10.09 shall
apply from the Signing Date) and until this Agreement has been terminated, the
Commitments have been terminated and the principal of and interest on each Loan,
all fees and all other expenses or amounts payable under any Loan Document have
been paid in full and all amounts drawn thereunder have been reimbursed in full
each Borrower covenants and agrees with the Lenders that:

SECTION 10.01. Activities of Borrowers.

(a) None of Borrowers nor any of their Subsidiaries shall amend, modify or waive
or terminate any provision of, or permit or agree to the amendment,
modification, waiver or termination of any provision of, any of the Loan
Documents, the Biosense Agreement or any material Contract related to the
Biosense Arrangement that could reasonably be expected to have a Material
Adverse Effect without the prior written consent of the Lender.

(b) None of Borrowers nor any of their Subsidiaries shall use any current or
future technology to establish a business or business unit competing with the
Biosense Arrangement or enable a third party to use for funded research or
license out any such technology in a way that would compete with the Biosense
Arrangement; provided that the foregoing shall not restrict Borrowers’ ability
to conduct research and development, manufacturing, and testing of, and seeking
regulatory approval for, any products.

 

-38-



--------------------------------------------------------------------------------

SECTION 10.02. Merger; Sale of Assets.

(a) No Borrower shall merge or consolidate with or into (whether or not such
Borrower is the Surviving Person) any other Person and no Borrower will, or will
cause or permit any Subsidiary to, sell, convey, assign, transfer, lease or
otherwise dispose of all or substantially all of any Borrower’s and its
Subsidiaries assets (determined on a consolidated basis for such Borrower and
its Subsidiaries) to any Person in a single transaction or series of related
transactions, unless (1) either (A) such Borrower will be the Surviving Person
or (B) the Surviving Person (if other than the applicable Borrower) will be an
entity organized and validly existing under the laws of Delaware, and will, in
any such case, expressly assume the due and punctual payment of the principal
of, premium, if any, and interest on the Loan and the performance and observance
of every covenant of the Loan Documents to be performed or observed on the part
of such Borrower and, in the case of Stereotaxis, shall use its commercially
reasonable efforts to actively market and promote the Biosense Arrangement; and
(2) immediately thereafter, on a pro forma basis after giving effect to such
transaction (and treating any Indebtedness not previously an obligation of such
Borrower or any Subsidiary of such Borrower in connection with or as a result of
such transaction as having been incurred at the time of such transaction), no
Default or Event of Default will have occurred and be continuing.

(b) Neither Stereotaxis nor any of its Subsidiaries shall directly or indirectly
sell, lease, license, transfer or otherwise dispose of all or any part of its
assets consisting of the Stereotaxis IP or the Biosense Arrangement.

(c) Neither Stereotaxis nor any of its Subsidiaries shall directly or indirectly
sell, lease, license, transfer or otherwise dispose of all or any part of its
assets, except (i) licenses of intellectual property rights of Stereotaxis or
any of its Subsidiaries for fair value in an arm’s-length transaction in the
ordinary course of its business; (ii) sales of inventory in the ordinary course
of business, (iii) sales of non-inventory equipment not needed for Stereotaxis’s
business to one or more third parties for fair value in an arm’s-length
transaction; provided any assets received in return from such transaction are
subject to the Lien created by the Security Agreement; (iv) sales of
non-inventory equipment to one or more third parties for fair value in an
arm’s-length transaction, the proceeds of which are used to purchase replacement
or other assets useful in Stereotaxis’s business within twelve months of such
sale and (v) other sales, leases, licenses, transfers or other dispositions in
an aggregate amount not to exceed $250,000 during the term of this Agreement;
provided, subject to the terms of the Intercreditor Agreement, that any assets
received in return from such transaction are subject to the Lien created by the
Security Agreement.

SECTION 10.03. Liens. None of Borrowers nor any of their Subsidiaries shall
create or suffer to exist any Lien on or with respect to the Term Loan Priority
Collateral other than pursuant to this Agreement, the Liens permitted by
Section 10.03(j) or to the extent permitted under the Security Agreement.
Borrowers shall not create or suffer to exist any Lien on or with respect to any
of their assets that are not Term Loan Priority Collateral, whether now owned or
hereafter acquired, other than the following (collectively, “Permitted Liens”):

(a) (i) Liens existing on the Funding Date set forth in Schedule 10.03(a) to the
extent and in the manner such Liens are in effect on the date hereof and
(ii) refinancings or renewals thereof; provided that (A) any such refinancing
Indebtedness is in an aggregate principal amount not greater than the aggregate
principal amount of the Indebtedness being renewed or refinanced, plus the
amount of any premiums required to be paid thereon and reasonable fees and
expenses associated therewith, (B) such refinancing Indebtedness has a later or
equal final maturity and longer or equal weighted average life than the
Indebtedness being renewed or refinanced and (C) the covenants, events of
default, subordination and other provisions thereof (including any guarantees
thereof) shall be, in the aggregate, no less favorable to the Lender than those
contained in the Indebtedness being renewed or refinanced;

 

-39-



--------------------------------------------------------------------------------

(b) any Lien granted to collaboration or development partners of Borrowers or
its Affiliates in connection with funded research, development and
commercialization activities (other than on or with respect to the Stereotaxis
Patent Rights or the Included Payments); provided that any such Lien is limited
to Borrowers’ and/or any applicable Subsidiaries’ interest in products developed
in such collaboration;

(c) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within
90 days after the acquisition thereof;

(d) any Lien existing on any asset prior to the acquisition thereof by any
Borrower or any Subsidiary of any Borrower and not created in contemplation of
such acquisition;

(e) any Lien created after the Funding Date in connection with capitalized lease
obligations, but only to the extent that such Lien encumbers property financed
by such capital lease obligation and the principal component of such capitalized
lease obligation is not increased;

(f) Liens arising in the ordinary course of its business (other than on or with
respect to the Stereotaxis Patent Rights or the Included Payments) which (i) do
not secure Indebtedness and (ii) do not in the aggregate materially impair the
operation of the business of Borrowers or impair the value of the Included
Payments;

(g) easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respect of real property not interfering with the ordinary
conduct of the business of Borrowers;

(h) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section 10.03; provided that such Indebtedness is not increased and is
not secured by any additional assets;

(i) Liens securing taxes, assessments, fees or other governmental charges or
levies, Liens securing the claims of materialmen, mechanics, carriers’
landlords, warehousemen and similar Persons, Liens in the ordinary course of
business in connection with workmen’s compensation, unemployment insurance and
other similar Laws, Liens to secure surety, appeal and performance bonds and
other similar obligations not incurred in connection with the borrowing of
money, and attachment, judgment and other similar Liens arising in connection
with court proceedings so long as the enforcement of such Liens is effectively
stayed and the claims secured thereby are being contested in good faith by
appropriate proceedings; and

(j) Liens securing Indebtedness incurred pursuant to Section 10.05(d) and
subject to the Intercreditor Agreement.

SECTION 10.04. Investment Company Act. None of Borrowers nor any of their
Subsidiaries shall be or become an investment company subject to registration
under the Investment Company Act of 1940.

 

-40-



--------------------------------------------------------------------------------

SECTION 10.05. Limitation on Additional Indebtedness. None of Borrowers nor any
of their Subsidiaries shall, directly or indirectly, incur or suffer to exist
any Indebtedness; provided that Borrowers and their Subsidiaries may incur:

(a) (i) Indebtedness existing on the Funding Date set forth in Schedule 10.05(a)
and refinancings, replacements or renewals thereof; provided that (A) any such
refinancing Indebtedness is in an aggregate principal amount not greater than
the aggregate principal amount of the Indebtedness being renewed or refinanced,
plus the amount of any premiums required to be paid thereon and reasonable fees
and expenses associated therewith, (B) such refinancing Indebtedness has a later
or equal final maturity and longer or equal weighted average life than the
Indebtedness being renewed or refinanced and (C) the covenants, events of
default, subordination and other provisions thereof (including any guarantees
thereof) shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being renewed or refinanced;

(b) Indebtedness under this Agreement;

(c) Indebtedness secured by Liens permitted under Section 10.03 other than
Section 10.03(b) (but, in the case of Liens permitted under Section 10.03(a),
only to the extent of the Indebtedness related thereto); or

(d) Indebtedness under the Working Capital Agreements in an aggregate principal
amount of not more than $40,000,000 (provided that no more than $35,000,000 may
be in the form of term loans), less the sum of (x) the amount of all repayments
and prepayments applied to any term loans under the Working Capital Agreements
and (y) the amount of all repayments and prepayments of any revolving loans
(including swingline loans), to the extent accompanied by corresponding
reductions in the applicable commitment amount, under the Working Capital
Agreements, other than, in either case, to the extent such repayments or
prepayments occur in connection with a refinancing of the Working
Capital Agreement and such loans are replaced substantially concurrently
therewith by loans under a new Working Capital Agreement and the agent under
such new Working Capital Agreement enters into the Intercreditor Agreement with
the Lender; provided that the Working Capital Agreements shall not include any
provisions, terms or conditions that would not be permitted under Section 6(d)
of the Intercreditor Agreement in any amendment of a Working Capital Agreement.

SECTION 10.06. Limitation on Transactions with Controlled Affiliates. None of
Borrowers nor any of their Subsidiaries shall, directly or indirectly, enter
into any transaction or series of related transactions or participate in any
arrangement (including any purchase, sale, lease or exchange of assets or the
rendering of any service) with, or for the benefit of, any Controlled Affiliate
other than the Transaction Documents or in the ordinary course of business of
Borrower upon fair and reasonable terms no less favorable to Borrowers than it
would obtain in a comparable arm’s-length transaction with a non-Controlled
Affiliate; provided that Borrowers and their Subsidiaries may engage in the
following transactions:

(a) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved in good faith by the Board of Directors of Borrowers;

 

-41-



--------------------------------------------------------------------------------

(b) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(c) dividends permitted by Section 10.08;

(d) transactions among Borrowers and their Wholly Owned Subsidiaries; and

(e) fees paid to Alafi in consideration of SVB guaranties.

SECTION 10.07. ERISA.

(a) None of Borrowers nor any of their Subsidiaries shall maintain or contribute
to, or agree to maintain or contribute to or otherwise incur any liability with
respect to, any employee benefit plan (as defined in Section 3(3) of ERISA)
subject to Title IV or Section 302 of ERISA or Section 412 of the Code or any
similar plan under non-U.S. law (a “Plan”) that could reasonably be expected to
have a Material Adverse Effect.

(b) None of Borrowers nor any of their Subsidiaries shall engage in a non-exempt
prohibited transaction under Section 406 of ERISA, Section 4975 of the Code, or
substantially similar provisions under foreign or U.S. federal, state or local
laws, rules or regulations or in any transaction that would cause any obligation
or action taken or to be taken hereunder (or the exercise by the Lender of any
of its rights under the Note, this Agreement or the Security Agreement) to be a
non-exempt prohibited transaction under such provisions.

(c) None of Borrowers nor any of their Subsidiaries will incur any material
liability with respect to any obligation to provide medical benefits with
respect to any individual beyond their retirement or other termination of
service other than coverage mandated by law.

SECTION 10.08. Restricted Payments. Borrowers shall not, and shall not permit
any Subsidiary to, directly or indirectly, make any Restricted Payment other
than the redemption of any Capital Stock of Borrowers or any Subsidiary in
exchange for, or out of the proceeds of the substantially concurrent issuance
and sale of, Qualified Capital Stock; provided that Borrowers and their
Subsidiaries may not make any Restricted Payments while an Event of Default has
not occurred and is continuing.

SECTION 10.09. Restriction on Activities. Borrowers shall not, and shall not
permit any Subsidiary to (i) engage in any sales or distribution activities
that, if it were engaged in during the Exclusive Period, would constitute a
violation or breach of, or default under, the Biosense Agreement as in effect on
the Signing Date or (ii) engage (directly or indirectly) in any business other
than those businesses in which Borrower and its Subsidiaries are engaged on the
Signing Date and businesses ancillary or complementary thereto.

ARTICLE XI.

EVENTS OF DEFAULT

SECTION 11.01. Events of Default. If one or more of the following events of
default (each, an “Event of Default”) occurs and is continuing, the Lender shall
be entitled to the remedies set forth in Section 11.02 and Section 3.02(b):

 

-42-



--------------------------------------------------------------------------------

(a) Borrowers fail to pay any principal of the Loan when due, whether at the
Maturity Date or otherwise.

(b) Except as permitted by Section 4.01, Borrowers fail to pay any interest on
the Loan or make payment of any other amounts payable under this Agreement
within three Business Days after the same becomes due and payable.

(c) Any representation or warranty of Borrowers or any of their Subsidiaries in
any Loan Document to which it is party or in any certificate, financial
statement or other document delivered by Borrowers or such Subsidiary in
connection with this Agreement proves to have not been true and correct at the
time it was made or repeated and the failure of such statement to be true and
correct, individually or in the aggregate, results in a Material Adverse Effect
or could reasonably be expected to have a Material Adverse Effect (except that
any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects).

(d) Borrowers fail to perform or observe any covenant or agreement contained in
Sections 9.01(a) or (d), Section 9.02(b), Section 9.10, Section 9.15,
Section 9.17 or Article X of this Agreement.

(e) Borrowers or any of their Subsidiaries party to the Loan Documents fails to
perform or observe any other covenant or agreement contained in this Agreement,
the Note, the Security Agreement or the License Agreement (other than those
referred to in the preceding clauses of this Section 11.01) if (i) such failure
is not remedied on or before the thirtieth day after Notice thereof from the
Lender and (ii) the failure to perform or observe any such covenant or
agreement, individually or in the aggregate, results in a Material Adverse
Effect or could reasonably be expected to have a Material Adverse Effect.

(f) Borrowers or any of their Subsidiaries (i) fails to pay when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) any
Indebtedness (other than the Obligations hereunder) having an aggregate
principal amount in excess of $200,000 or (ii) fails to perform or observe any
covenant or agreement to be performed or observed by it contained in any
agreement or in any instrument evidencing any of its Indebtedness having an
aggregate principal amount in excess of $200,000 and, as a result of such
failure, any other party to that agreement or instrument is entitled to exercise
the right to accelerate the maturity of any Indebtedness thereunder and such
Indebtedness is accelerated.

(g) Except as permitted under Section 10.02(c)(i), Borrowers and/or any of their
Subsidiaries shall sell, assign, lease, license, transfer or otherwise dispose
of any Stereotaxis Intellectual Property Rights, any Included Payments, or
Borrowers and/or any of their Subsidiaries take any action which could
reasonably be expected to impair the Lender’s security interest in any of the
foregoing.

(h) Any uninsured judgment, decree or order in excess of $200,000 shall be
rendered against Borrowers and any of their Subsidiaries and either
(i) enforcement proceedings shall have been commenced upon such judgment, decree
or order or (ii) such judgment, decree or order shall not have been vacated or
discharged within thirty days from entry.

 

-43-



--------------------------------------------------------------------------------

(i) A Bankruptcy Event shall occur.

(j) Any of the Transaction Documents (other than the Biosense Agreement) shall
cease to be in full force and effect or its validity or enforceability is
disaffirmed or challenged in writing by any Person other than the Lender, the
Security Agreement shall cease to give the Lender the rights purported to be
created thereby (including a first priority perfected Lien on the assets of
Borrowers or any of their Subsidiaries party to the Loan Documents) other than
as a direct result of any action by a Lender or failure of a Lender to perform
an obligation or the License Agreement shall cease to give the Lender the rights
purported to be created thereby other than as a direct result of any action by a
Lender or failure of a Lender to perform an obligation.

(k) Borrowers and/or any of their Subsidiaries fail to perform or observe any
covenant or agreement contained in the Biosense Agreement or Borrower Documents,
as applicable, and such failure is not cured or waived within any applicable
grace period except where such failure could not reasonably be expected to have
a Material Adverse Effect.

(l) In connection with a challenge to the validity of the Included Payments or
any Stereotaxis Intellectual Property Rights or any transaction contemplated
under the Biosense Agreement, any judgment, decree or order is issued that
(i) halts or suspends the payment by Biosense of any amount payable in respect
of the Included Payments, or (ii) otherwise determines that the Included
Payments have not been duly authorized or validly issued or that the Included
Payments are not enforceable in accordance with the terms of the Biosense
Agreement, and such judgment, decree or order shall not have been vacated or
discharged within 10 days from entry.

(m) Any security interest purported to be created by the Security Agreement
shall cease to be in full force and effect, or shall cease to give the rights,
powers and privileges purported to be created and granted under such Security
Agreement (including a perfected first priority security interest in and Lien on
all of the Collateral thereunder (except as otherwise expressly provided in such
Security Agreement)) in favor of the party secured on behalf of the Lender
pursuant to the Security Agreement, or shall be asserted by Borrowers and/or any
of their Subsidiaries not to be a valid, perfected, first priority (except as
otherwise expressly provided in this Agreement or such Security Agreement)
security interest in the Collateral covered thereby.

SECTION 11.02. Default Remedies. Subject to the Intercreditor Agreement, if any
Event of Default shall occur, the Lender may, by Notice to Borrowers,
(a) exercise all rights and remedies available to the Lender hereunder and under
the Security Agreement, including enforcement of the security interests created
thereby, (b) declare the Loan, all interest thereon and all other amounts
payable hereunder and under the Note by Borrowers to be immediately due and
payable in an amount equal to the Prepayment Amount, whereupon all such amounts
shall become immediately due and payable, all without diligence, presentment,
demand of payment, protest or further notice of any kind, which are expressly
waived by Borrowers and (c) declare the obligations of the Lender hereunder to
be terminated, whereupon such obligations shall terminate; provided, however,
that if any event of any kind referred to in Section 11.01(i) occurs, the
obligations of the Lender hereunder shall immediately terminate, all amounts
payable hereunder by Borrowers shall become immediately due and payable and the
Lender shall be entitled to exercise rights and remedies under the Security
Agreement without diligence, presentment, demand of payment, protest or notice
of any kind, all of which are hereby expressly waived by Borrowers. Each Notice
delivered pursuant to this Section 11.02 shall be effective when sent.

 

-44-



--------------------------------------------------------------------------------

SECTION 11.03. Right of Set-off; Sharing of Set-off.

(a) If any amount payable hereunder is not paid as and when due, Borrowers
irrevocably authorize the Lender and each Affiliate of the Lender (i) to
proceed, to the fullest extent permitted by applicable Law, without prior
notice, by right of set-off, bankers’ lien, counterclaim or otherwise, against
any assets of Borrowers in any currency that may at any time be in the
possession of the Lender or such Affiliate, to the full extent of all amounts
payable to the Lender hereunder or (ii) to charge to Borrowers’ account with
Lender the full extent of all amounts payable by Borrowers to the Lender
hereunder; provided, however, that the Lender shall notify Borrowers of the
exercise of such right promptly following such exercise.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations owed to such Lender resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other obligations owed to such Lender greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the other Lenders of such fact, and
(b) purchase (for cash at face value) any obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that the provisions of this paragraph
shall not be construed to apply to (x) any payment made by Borrowers pursuant to
and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment any of its Loans to any
assignee.

SECTION 11.04. Rights Not Exclusive. The rights provided for herein are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by Law.

ARTICLE XII.

INDEMNIFICATION

SECTION 12.01. Funding Losses. If Borrowers fail to borrow any amount on the
Funding Date, the Delayed Draw Loan A Funding Date or the Delayed Draw Loan B
Funding Date after Notice of Borrowing has been given to the Lender in
accordance with Section 2.02, Borrowers shall reimburse the Lender within three
Business Days after demand for any resulting loss or expense incurred by the
Lender including any loss incurred in obtaining, liquidating or redeploying
deposits from third parties; provided that the Lender shall have delivered to
Borrowers a certificate as to the amount of such loss or expense.

SECTION 12.02. Other Losses.

(a) Borrowers agree to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, the Lender and its Affiliates and their
respective officers, partners, directors, trustees, employees and agents (each,
an “Indemnitee”), from and against any and all Indemnified Liabilities, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of such Indemnitee; provided
Borrowers shall not have any obligation to any Indemnitee hereunder with respect
to any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence or willful misconduct of such Indemnitee. To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 12.02 may be unenforceable in whole or in part because
they are violative of any law or public policy, Borrowers shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

-45-



--------------------------------------------------------------------------------

(b) To the extent permitted by applicable law, no Party shall assert, and each
Party hereby waives, any claim against each other Party and such Party’s
Affiliates, directors, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each Party hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

SECTION 12.03. Assumption of Defense; Settlements. If the Lender is entitled to
indemnification under this Article XII with respect to any action or proceeding
brought by a third party that is also brought against a Borrower, such Borrower
shall be entitled to assume the defense of any such action or proceeding with
counsel reasonably satisfactory to the Lender. Upon assumption by such Borrower
of the defense of any such action or proceeding, such Borrower shall have the
right to participate in such action or proceeding and to retain its own counsel
but the Borrower shall not be liable for any legal expenses of other counsel
subsequently incurred by the Lender in connection with the defense thereof
unless (i) the Borrower has otherwise agreed to pay such fees and expenses,
(ii) the Borrower shall have failed to employ counsel reasonably satisfactory to
the Lender in a timely manner or (iii) the Lender shall have been advised by
counsel that there are actual or potential conflicting interests between the
Borrower and the Lender, including situations in which there are one or more
legal defenses available to the Lender that are different from or additional to
those available to the Borrower; provided, however, that the Borrower shall not,
in connection with any one such action or proceeding or separate but
substantially similar actions or proceedings arising out of the same general
allegations, be liable for the fees and expenses of more than one separate firm
of attorneys at any time for the Lender, except to the extent that local
counsel, in addition to its regular counsel, is required in order to effectively
defend against such action or proceeding. No Borrower shall consent to the terms
of any compromise or settlement of any action defended by a Borrower in
accordance with the foregoing without the prior written consent of the Lender
unless such compromise or settlement (x) includes an unconditional release of
the Lender from all liability arising out of such action and (y) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the Lender. Borrowers shall not be required to indemnify
the Lender for any amount paid or payable by the Lender in the settlement of any
action, proceeding or investigation without the written consent of Borrowers,
which consent shall not be unreasonably withheld.

ARTICLE XIII.

MISCELLANEOUS

SECTION 13.01. Assignments.

(a) Borrowers shall not be permitted to assign this Agreement without the prior
written consent of the Lender and any purported assignment in violation of this
Section 13.01(a) shall be null and void.

 

-46-



--------------------------------------------------------------------------------

(b) Lender may at any time assign all its rights and obligations hereunder in
whole or in part to any other Person (each, an “Assignee”).

(c) The parties to each assignment shall execute and deliver to Borrowers a
written instrument of assignment substantially in the form of Exhibit L,
containing the agreement of the assignee to be bound by the terms of this
Agreement (an “Assignment and Acceptance”). Upon the effectiveness of a
permitted assignment hereunder, (i) each reference in this Agreement to “Lender”
shall be deemed to be a reference to the assignor and the assignee to the extent
of their respective interests, (ii) such assignee shall be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender and
(iii) the assignor shall be released from its obligations hereunder to a
corresponding extent of the assignment, and no further consent or action by any
party shall be required.

(d) In the event there are multiple Lenders, all payments of principal,
interest, fees and any other amounts payable pursuant to the Loan Documents
shall be allocated on a pro rata basis among the Lenders according to their
proportionate interests in the Loan.

(e) Borrowers shall, from time to time at the request of the Lender, execute and
deliver any documents that are necessary to give full force and effect to an
assignment permitted hereunder, including a new Note in exchange for the Note
held by the Lender.

SECTION 13.02. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.

SECTION 13.03. Notices. All notices, consents, approvals, reports, designations,
requests, waivers, elections and other communications (collectively, “Notices”)
authorized or required to be given pursuant to this Agreement shall be given in
writing and either personally delivered to the Party to whom it is given or
delivered by an established delivery service by which receipts are given or
mailed by registered or certified mail, postage prepaid, or electronic mail with
a copy sent on the following Business Day by one of the other methods of giving
notice described herein, addressed to the Party at its address listed below:

 

  (a) If to Borrowers:

Stereotaxis, Inc.

Stereotaxis International, Inc.

c/o: Stereotaxis, Inc.

4320 Forest Park Avenue

Suite 100

St. Louis, Missouri 63108

Attention: Chief Financial Officer

Email: sam.duggan@stereotaxis.com

Stereotaxis, Inc.

Stereotaxis International, Inc.

c/o Stereotaxis, Inc.

4320 Forest Park Avenue

Suite 100

St. Louis, Missouri 63108

Attention: General Counsel

E-mail: karen.duros@stereotaxis.com

 

-47-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Bryan Cave LLP

One Metropolitan Square

211 North Broadway, Suite 3600

St. Louis, Missouri 63102

Attention: John G. Boyle, Esq.

E-mail: jgboyle@bryancave.com

 

  (b) If to the Lender:

Cowen Healthcare Royalty Partners II, L.P.

177 Broad Street, Suite 1101

Stamford, CT 06901

Attention: Gregory B. Brown, M.D.

Email: Greg.Brown@cowen.com

with a copy (which shall not constitute notice) to:

Cowen Healthcare Royalty Partners II, L.P.

177 Broad Street, Suite 1101

Stamford, CT 06901

Attention: Vice President-Legal

Email: Royalty@cowen.com

with a copy (which shall not constitute notice) to:

Cahill Gordon & Reindel LLP

Eighty Pine Street

New York, NY 10005

Attention: Christopher Cox, Esq.

E-mail: ccox@cahill.com

Any Party may change its address for the receipt of Notices at any time by
giving Notice thereof to the other Parties. Except as otherwise provided herein,
any Notice authorized or required to be given by this Agreement shall be
effective when received.

SECTION 13.04. Entire Agreement. This Agreement and the other Transaction
Documents contain the entire agreement between the Parties relating to the
subject matter hereof and supersede all oral statements and prior writings with
respect thereto.

SECTION 13.05. Modification. No Loan Document or provision thereof may be
waived, amended or modified except, in the case of this Agreement, by an
agreement or agreements in writing executed by Borrowers and the Lender or, in
the case of any other Loan Document, by an agreement or agreements in writing
entered into by the parties thereto with the written consent of the Lender.

 

-48-



--------------------------------------------------------------------------------

SECTION 13.06. No Delay; Waivers; etc. No delay on the part of the Lender in
exercising any power or right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any power or right hereunder preclude
other or further exercise thereof or the exercise of any other power or right.
The Lender shall not be deemed to have waived any rights hereunder unless such
waiver shall be in writing and signed by the Lender.

SECTION 13.07. Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, then, to the fullest extent permitted by
law, the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

SECTION 13.08. Determinations. Each determination or calculation by the Lender
hereunder shall, in the absence of manifest error, be conclusive and binding on
the Parties.

SECTION 13.09. Replacement of Note. Upon the loss, theft, destruction, or
mutilation of the Note and (a) in the case of loss, theft or destruction, upon
receipt by Borrowers of indemnity or security reasonably satisfactory to it
(except that if the holder of the Note is the Lender or any other financial
institution of recognized responsibility, the holder’s own agreement of
indemnity shall be deemed to be satisfactory) or (b) in the case of mutilation,
upon surrender to Borrowers of the mutilated Note, Borrowers shall execute and
deliver in lieu thereof a new Note, dated the Funding Date, in the same
principal amount.

SECTION 13.10. Governing Law. THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION).

SECTION 13.11. Jurisdiction. Borrowers irrevocably submit to the jurisdiction of
the courts of the State of New York and of the United States sitting in the
State of New York, and of the courts of its own corporate domicile with respect
to actions or proceedings brought against it as a defendant, for purposes of all
legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby (a “Proceeding”). Borrowers irrevocably waive,
to the fullest extent permitted by law, any objection which they may now or
hereafter have to the laying of venue of any Proceeding and any claim that any
Proceeding has been brought in an inconvenient forum. Any process or summons for
purposes of any Proceeding may be served on Borrowers by mailing a copy thereof
by registered mail, or a form of mail substantially equivalent thereto,
addressed to them at their address as provided for Notices hereunder.

SECTION 13.12. Waiver of Jury Trial. BORROWERS HEREBY IRREVOCABLY WAIVE ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THE NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 13.13. Waiver of Immunity. To the extent that any Borrower has or
hereafter may be entitled to claim or may acquire, for itself or any of its
assets, any immunity from suit, jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, or otherwise) with respect to itself or any of
its property, each Borrower hereby irrevocably waives such immunity in respect
of its obligations hereunder and under the Note to the fullest extent permitted
by law.

 

-49-



--------------------------------------------------------------------------------

SECTION 13.14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

SECTION 13.15. Limitation on Rights of Others. Except for the Indemnitees
referred to in Section 12.02, no Person other than a Party shall have any legal
or equitable right, remedy or claim under or in respect of this Agreement.

SECTION 13.16. No Partnership. Nothing in this Agreement or any other
Transaction Document shall be read to create any agency, partnership or joint
venture of the Lender (or any of its Affiliates) and Borrowers (or any of their
Affiliates). Each Party agrees not to refer to the other as a “partner” or the
relationship as a “partnership” or “joint venture.”

SECTION 13.17. Survival. The obligations of Borrowers contained in
Sections 4.04, 4.05, Article V and Article XII shall survive the repayment of
the Loan and the cancellation of the Notes and the termination of the other
obligations of Borrowers hereunder.

SECTION 13.18. Patriot Act Notification. The Lender hereby notifies Borrowers
that, consistent with the USA Patriot Act, Public Law No. 107-56 (the “Patriot
Act”), regulations promulgated thereunder and under other applicable Law, the
Lender’s procedures and customer due diligence standards require it to obtain,
verify and record information that identifies Borrowers, including among other
things name, address, information regarding persons with authority or control
over Borrowers, and other information regarding Borrowers, their operations and
transactions with the Lender. Borrowers agree to provide such information and
take such actions as are reasonably requested by the Lender in order to assist
the Lender in maintaining compliance with its procedures, the Patriot Act and
any other applicable Laws.

SECTION 13.19. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Lien and security interest granted to the Term Loan Representative
pursuant to any Loan Document and the exercise of any right or remedy in respect
of the Collateral by the Term Loan Representative hereunder or under any other
Loan Document are subject to the provisions of the Intercreditor Agreement. In
the event of any conflict between the terms of the Intercreditor Agreement, this
Agreement and any other Loan Document, the terms of the Intercreditor Agreement
shall govern and control with respect to any right or remedy. Without limiting
the generality of the foregoing, and notwithstanding anything herein to the
contrary, all rights and remedies with respect to the Collateral of the Term
Loan Representative (and the Secured Parties) shall be subject to the terms of
the Intercreditor Agreement, and no Loan Party shall be required hereunder or
under any Loan Document to take any action with respect to the Collateral that
is inconsistent with such Loan Parties’ obligations under the Working Capital
Agreements. The Term Loan Representative may not require any Loan Party to take
any action with respect to the creation, perfection or priority of its security
interest, whether pursuant to the express terms hereof or of any other Loan
Document or pursuant to the further assurance provisions hereof or any other
Loan Document, to the extent that such action would be violative of the
Intercreditor Agreement or such Loan Party’s obligations under the Working
Capital Agreements. The delivery of any Collateral to the Working Capital
Representative under the Working Capital Agreements pursuant to the Working
Capital Agreements shall satisfy any delivery requirement hereunder or under any
other Loan Document to the extent that such delivery is consistent with the
terms of the Intercreditor Agreement.

 

-50-



--------------------------------------------------------------------------------

SECTION 13.20. Treatment of Certain Information; Confidentiality.

The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any Governmental Authority or regulatory authority
(including any self-regulatory authority), (c) to the extent required by
applicable Law or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 13.20, to (i) any assignee of or any prospective
assignee of any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrowers and its obligations or (iii) any rating agency
for the purpose of obtaining a credit rating applicable to the Lender, (g) with
the consent of Borrowers or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 13.20 or
(y) becomes available to the Lender or any of its Affiliates on a
nonconfidential basis from a source other than Borrowers. For purposes of this
Section 13.20, “Information” means all information received from Borrowers or
any of their Subsidiaries relating to Borrowers or any of their Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by a
Borrower or any of its Subsidiaries; provided that, in the case of information
received from Borrowers or any of their Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
person required to maintain the confidentiality of Information as provided in
this Section 13.20 shall be considered to have complied with its obligation to
do so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information. The Lender acknowledges that United States federal and
state securities laws prohibit any person from purchasing or selling securities
on the basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other person. The Lender confirms that it has developed
procedures designed to ensure compliance with these securities laws.

SECTION 13.21. Restrictions on the Lender Activities.

Lender shall not, and shall not grant any license under the Stereotaxis
Intellectual Property Rights to, engage in any development, commercialization or
other activity regarding any Product; provided, however, during the existence of
an Event of Default, subject to and in accordance with the License Agreement,
Lender may take such actions but only within the applicable territory and
field(s) as provided in the Biosense Agreement.

 

-51-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.

 

COWEN HEALTHCARE ROYALTY PARTNERS
II, L.P.,

    as the Lender

By:  

Cowen Healthcare Royalty GP II, LLC,

its General Partner

By:               /s/ Gregory B. Brown, M.D.  

 

  Name: Gregory B. Brown, M.D.   Title: Managing Director

STEREOTAXIS, INC.,

    as a Borrower

By:               /s/ Samuel W. Duggan II  

 

  Name: Samuel W. Duggan II   Title: Chief Financial Officer

STEREOTAXIS INTERNATIONAL, INC.,

as a Borrower

By:               /s/ Samuel W. Duggan II  

 

  Name: Samuel W. Duggan II   Title: President

 

-52-